     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 1 of 74 PageID #:1




                         IN UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


 GEORGE K. THUGGE Estate By His Special
 Administrator, and His Children CAMILLA
 N, NYKVIST, THOMAS K. THUGGE,
 OLIVIA N. THUGGE, Minor A.B. by ANNA
 BJÖRK, His Mother JULIET N. THUGGE,                                      19-cv-05098
                                                       Civil Action No. _____________________
 and All Other Next-Of-Kin,

                        Plaintiffs,
                                                             COMPLAINT
           v.                                               JURY TRIAL DEMANDED

 THE BOEING COMPANY, a Delaware                             Strict Products Liability Aircraft
                                                            Negligence – Products Liability Aircraft
 Corporation;                                               Breach of Warranty-Aircraft
                                                            Failure to Warn-Aircraft
                        Defendant.                          Strict Products Liability–Training and Manuals
                                                            Negligence-Products Liability-Training and Manuals
                                                            Breach of Warranty Training and Manuals
                                                            Failure to Warn – Training and Manuals
                                                            Punitive Damages
                                                            Unfair Trade Practices




                                            BACKGROUND

                                THE BEGINNING OF THE 737

       1.       On January 17, 1967, the 737 was introduced to the world and it first flew on April

9, 1967.

       2.       But when introduced, the 737 found heavy competition from other aircraft

manufacturers, including the Douglas Aircraft Company’s DC-9 and the British Aircraft

Corporation is BAC 1-11.




                                                 1
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 2 of 74 PageID #:1




       3.      To cut production time and get the plane on the market as soon as possible to

compete with other aircraft manufacturers, BOEING gave the 737 the same upper fuselage as the

707 and 727.

       4.      On December 15, 1967, the 737-100 was approved by the Federal Aviation

Administration (FAA) followed by the 737-200 on December 21, 1967 and the 737-200 C on

October 29, 1968.

       5.      The early 737’s and all subsequent 737s including the 737 MAX 8 are all type

certified under Type Certificate No. A16WE.

       6.      Type Certificate Number A16WE is held by The BOEING Company of Renton,

Washington and covers the following models with various serial numbers and variations:

               “Classic”
               737-100; 737-200; 737-200C; 737-300; 737-400; 737-500

               “Next Generation”
               737-600; 737-700; 737-800; 737-800 BCF; 737-900; 737-900 ER

               “MAX”
               737-8; 737-9

       7.      The 737 MAX 8 on March 8, 2017, received type certificate approved under Type

Certificate No. Al6WE, as amended.

       8.      The 737 MAX 8 received EASA Type Validation, based on the FAA Type

Certificate approval, by the EASA on March 27, 2017, EASA Type Certificate Data Sheet, No.

E9SA.IM.A.120, pages 53 et. seq.

       9.      No mention was made in either the EASA Type Certificate Data Sheet or the

FAA Type Certificate Data Sheet A16WE of the Maneuvering Characteristics Augmentation

System (MCAS) from the origins of the 737 through authorizing the 737-8 MAX.




                                                2
         Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 3 of 74 PageID #:1




          10.   By 1987, the 737 was the most ordered plane in commercial history. The 737 line

up included the 737-100 and 737-200 and BOEING’s then current production models including

the 737-300, 737-400 and 737-500.

          11.   By 1993, BOEING was developing the Next Generation 737s –the 737-600, 737-

700, 737-800 and 737-900.

          12.   BOEING brags on its website that BOEING (not the FAA which BOEING did

not mention) “Certified and delivered the first three Next Generation models in less than one

year.”

          13.   Thus, long before the 737-8 MAX models were rolling off the assembly line,

BOEING had developed the same scheme which was used on the 737 MAX 8 – race the new

models through design, engineering, development and production by “cutting and pasting” prior

models and prior documentation, knowing BOEING would be permitted by the FAA to self-

certify. By introducing new models under the old type certification, despite many changes

having been made to each subsequent 737 model, and tacking the subsequent models’

certification onto the original Type Certificate, BOEING saved time and money. By not going

through a new type certification process regardless of the number of changes made to the 737

and its documentation, with each successive model BOEING could largely self-certify pieced-

together and modified models and documentation and get the new model aircraft on the market

as soon as possible, all based on the 1967 type certificate.

          14.   In 1967 when the 737 was type certified other than the “whiz rule” circular slide

rule used for pre-flight planning, computers were largely non-existent.

          15.   The National Aeronautics and Space Administration (NASA) credits itself with

the first fly-by wire aircraft, meaning an aircraft equipped with a computer to stabilize an



                                                  3
      Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 4 of 74 PageID #:1




unstable airplane, namely the Space Shuttle Orbiter, followed by the military B-2, the Airbus A-

320 and the BOEING B-777.

       16.     NASA also credits itself with the birth of the digital flight computer on May 25,

1972, half a decade after the Type Certification of the 737.

       17.     Thus, when the 737 was type certified, the ability of a plane’s computer to over-

ride the pilot was not possible and not imagined. Since that time myriad changes have been

tacked on that certificate, the 737, and the manuals and other BOEING 737 instructional

materials.

             BOEING HAS LONG SELF INSPECTED AND SELF-CERTIFIED

       18.     The statement on BOEING’s website referencing BOEING’s own “certification”

of its own models (Complaint, paragraph 12) is true, except a mis-characterization. BOEING

did not type certify anew any 737 after the original type certification. BOEING used the 1967

certifications with hundreds of subsequent amendments and the FAA has largely and officially

deferred to BOEING, permitting BOEING to self-inspect, self-approve, and self-“certify”

BOEING aircraft modifications and new aircraft models.

       19.     This BOEING self-certification was permitted pursuant to the FAA Program

called Organization Designation Authorization (ODA).

       20.     The ODA program intended that BOEING would have at least some FAA

oversight.

       21.     But BOEING did not have any real FAA oversight under the ODA program.

       22.     In an official government report, The Office of the Inspector General of the U.S.

Department of Transportation (OIG), which has audit and investigation oversight over the FAA,




                                                 4
      Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 5 of 74 PageID #:1




revealed BOEING conducted 90% of its own inspections and the FAA had not as of 2015,

included BOEING in the FAA oversight program.

       23.     A 1993 report by the Government Accountability Office (GAO) warned BOEING

self-certified 95% of the BOEING 747-400.

       24.     The OIG found BOEING self-certified 95% of the BOEING 777.

       25.     A 2005 report also by the GAO found the FAA had no requirements for

evaluating the BOEING designated certification examiners.

       26.     Thus the computers, computer laws and computer pilot overrides of the 737 MAX

8 were not part of the type certification of a 737, but were amendments to the type certification

reflecting subsequent modifications tacked on the type certification, year after year, change after

change.

737’s WERE ALSO MAKING UNCOMMANDED AND DEADLY NOSE-DIVES IN THE 1990s

       27.     BOEING had problems with the 737 nose-diving and killing plane loads of people

long before 2018-2019 737 MAX 8 crashes. In 1991 to 1994, 737’s were also diving themselves

into the ground. The National Transportation Safety Board (NTSB) could not figure out why,

but BOEING knew why and did not reveal what it knew about the defects in the plane until after

more than one 737 dove itself into the ground. The problem with the 737 was not revealed after

the first nose dive in 1991, but only after a second 737 nose-dived into the ground in 1994. The

737 was diving into the ground, uncommanded by pilots and impossible for pilots to stop. But to

avoid grounding of the 737 aircraft BOEING did not reveal information it knew about the 1990s

deadly nose-dives.

       28.     Those 737 crashes were caused by what came to be known as a “rudder hard-

over”, which was a single point of failure risk of the 1990s 737 aircraft design, with no



                                                 5
      Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 6 of 74 PageID #:1




redundancy, just as the Single Angle of Attack (AOA) indicator and the Maneuvering

Characteristics Augmentation System (MCAS) are a single point of failure risk on the 737 MAX

8.

       29.     BOEING now is repeating its 1990s conduct, pronouncing the 737 safe, refusing

to ground the model, and concealing problems. BOEING is responding to the 737 MAX 8

disasters just as it responded decades earlier when 737s were previously falling out of the sky.

BOEING continued its deadly strategy of denial and deflection even after the Lion Air 737 MAX

8 crash in October 2018, which was caused by a single point failure risk without redundancy, just

as BOEING engaged in a denial and deflection strategy after the 1991 nose dive. BOEING’s

concealment of dangerous and deadly defects including from the FAA, airlines, pilots,

passengers and the public on the 737 MAX 8 model after the Lion Air crash caused and

contributed to the second deadly crash that of Ethiopian Airlines Flight 302, just as BOEING’s

behavior caused and contributed to a second deadly crash in 1994.

       30.     The similarity between BOEING’s behavior after the 1990s rudder hard-over

crashes and the MCAS nose-down dive crashes in 2018 and 2019, show BOEING deployed a

common and continuous scheme after both series of crashes to conceal deadly faults in the

aircraft that caused the planes, without pilot input or ability to overcome the aircraft, to dive into

the ground killing all aboard.

       31.     In the 1990’s the 737 was the only commercial jet in the U.S.A. with one power

control unit (PCU) system and a single rudder panel which could put the plane in a deadly dive.

Other commercial aircraft had two or more power control systems which provided a back-up

system redundancy.




                                                  6
      Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 7 of 74 PageID #:1




        32.     Today 737 MAX 8 is also the only major commercial passenger jet on which a

single AOA indicator can put the aircraft in un-recoverable uncommanded nose-down dive.

        33.     The 1991 uncommanded nose-dive crash was of United Flight 585, which crashed

near Colorado Springs, Colorado, killing all on board. The NTSB found BOEING had

knowledge of many other similar 737 rudder incidents before the crash of Flight 585. Pilots had

reported problems to the same NASA data base that 737 MAX 8 pilots had reported problems

before the crash of Lion Air and Ethiopian Airlines, and in the 1980’s – 1990’s BOEING then,

just as now did not act on the reports.

        34.     Instead, BOEING held what became known as its secret and infamous “We Have

a Problem” meeting on October 8, 1992. See Appendix I, incorporated herein by reference.

        35.     After the first crash of the 737 because of an uncommanded nose-dive, BOEING

secretly met and admitted it had a problem, but somehow BOEING already knew they could get

away with not grounding the plane. BOEING knew BOEING would not do it and BOEING also

was somehow confident or already had been advised the FAA would not do it.

        36.     In the “We Have a Problem” meeting BOEING admitted its 737 did not meet the

“fail safe design intent”.

        37.     BOEING devised options designed to spread costs out over a number of years

rather than immediately fix the deadly problem.

        38.     BOEING despite knowing of the deadly problem that had already taken the lives

of one plane load of people, considered taking no action, and also considered actions taking to 2-

7 years.




                                                  7
      Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 8 of 74 PageID #:1




       39.     Publicly the FAA and BOEING continued to blame Rocky Mountain winds called

“rotors” and the pilots, just as after the Lion Air crash BOEING and the FAA blamed the pilots

and maintenance.

       40.     However the National Transportation Safety Board discovered that there were

other pilot safety reports, (just as the media discovered there were many other pilot safety reports

filed before the crash of Lion Air and Ethiopian Airlines Flight 302), made to the NASA safety

database and to BOEING.

       41.     The NTSB wrote to the FAA, which was parroting BOEING in blaming the wind

and pilots, informing the FAA of its discoveries about the pre-existing pilot complaints. See

Appendix 2, incorporated herein by reference. But with both BOEING and the FAA blaming the

wind and the pilots, the NTSB issued its first erroneous report blaming the wind – a report the

NTSB would later have to change to properly blame the 737 itself for the uncommanded

maneuvers.

       42.     A 1969 BOEING service memo cited reports of rudders moving inadvertently and

during the 1970s – 1980s hundreds of pilots filed reports of rudder problems – all years before

the crashes.

       43.     Finally in 1994 in response to the NTSB, the FAA adopted less costly options

developed by BOEING at the “We Have a Problem” secret meeting and spreading any repairs

over months, years or never. Neither the FAA or BOEING sought to ground the plane, a

decision which all too soon would prove deadly.

       44.     Thereafter on September 8, 1994, in calm skies with little wind, and certainly no

“rotors”, a 737 dove into the ground, killing all onboard. BOEING and the FAA blamed the

pilots and again would not ground the plane.



                                                 8
      Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 9 of 74 PageID #:1




       45.     After the second deadly crash caused by a 737 throwing itself into a deadly nose

dive, the NTSB recommended design changes in the BOEING 737 to eliminate the single-point

failure in the 737, which the pilots could not counteract.

       46.     BOEING refused and instead recommended airlines teach their 737 pilots special

aerobatic maneuvers to counter inadvertent rudder deflections that could put the 737 into a

deadly dive, just as after the crash of Lion Air BOEING told airlines to have their pilots trouble

shoot the problem and remedy the situation through pilot maneuvers.

       47.     The FAA endorsed the BOEING idea of acrobatic training instead of fixing the

plane to prevent deadly uncommanded dives.

       48.     The FAA Director of Aircraft Certification, identified herein only as TM, refused

to mandate additional pilot training despite the fact that uncommanded rudder deflection at low

altitude, even with aerobatic training, would leave pilots only a few seconds to make precisely

the right moves to save the diving aircraft. BOEING and the FAA claimed pilots should be able

to save the plane from the deadly uncommanded dive, just as now BOEING and the FAA are

claiming pilots should have been able to save the 737 MAX 8.

       49.     Therefore, despite the series of 737 uncommanded deadly dives in the 1990s,

BOEING got away with its cost saving strategy. Although there was a public outcry for a better

informed probe of the more exacting 737 rudder hard-over crashes, to be conducted by a fresh

team of investigators, it never happened.

       50.     TM and the FAA concurred with BOEING in insisting there was no problem, but

the public would never know. TM and the FAA ruled neither BOEING’s analysis nor the FAA’s

conclusions would be made public because they include proprietary material that could hurt

BOEING competitively in its race against Airbus.



                                                 9
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 10 of 74 PageID #:1




       51.     Airlines were given years to fix the problems, if ever. Many problematic 737

models were phased out of service with newer 737s sold to them by BOEING.

       52.     The NTSB wanted a cockpit gauge to warn pilots. BOEING said newer models

would be designed to limit the deflection, just as BOEING now says the 737 MAX 8 will be re-

programmed to limit the nose dive deflection and cockpit displays will reveal when the MCAS

presents a problem.

       53.     By 1998 the 737 was again in trouble, a 737 nose-dived and crashed in Indonesia.

There were irregularities in the production of the 737. BOEING had to temporarily shut down

its 737 production lines because of improper activities.

       54.     TM, Director of FAA Aircraft Certification once again allowed BOEING to fix

its own problems.

       55.     BOEING and others blamed the 1997 Indonesia 737 crash on the pilots, but a

U.S. trial concluded otherwise and found that once again the 737 dove itself into the ground.


                          THE FAA DOES NOT POLICE BOEING

       56.     The FAA has long permitted BOEING to self-certify most of its planes and

production and made it abundantly clear the FAA did little concerning BOEING aircraft. For

example the FAA’s Seattle Aircraft Certification Office which also nominally has oversight over

the 737 program was asked who should run the safety test program for the BOEING 777, stated:

               “It’s their program, I didn’t spend a dime on it.”

       57.     BOEING warned the FAA against inspecting the 777:

               Indeed throughout the 777 testing program, Boeing repeatedly warned the FAA
               against delays. One 1991 letter, obtained under the Freedom of Information
               Act and written by Boeing’s John Miller, chief engineer on the program,
               argued against an FAA request to audit what it considered “critical” software.



                                                10
Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 11 of 74 PageID #:1




        This “would have a major impact on the work schedule,” Miller wrote, adding
        that such audits “could even delay the program.” The FAA and Boeing refused
        to say how the conflict was resolved, but it is clear from numerous such
        exchanges that the certification schedule and much of its content was dictated
        by Boeing. Boeing routinely reminded the FAA that technical documents
        submitted for review “should be returned to Boeing immediately following use
        by the FAA … Boeing does not authorize the FAA to retain any portion of the
        materials being supplied.”

        Even most safety-test data is kept by Boeing. FAA inspectors must request it
        for review.

        The best thing the (FAA) does in certification is stay out of the way of the
        manufacturers, who control the process from beginning to end.

        You can’t look at it, you can’t feel it; it’s collections of ones and zeros and
        there’s no way you can test it, in and of itself, and be sure that it’s good,” one
        engineer said.

        When software fails, nothing breaks, there’s no visible evidence, its just zeros
        and ones diving invisibly off the ends of connector pins. Judging the reliability
        of such systems requires specific expertise and intimate knowledge of how
        they are designed and built.

        Yet GAO investigators have determined the more complex the task, the more
        likely the FAA is to let the manufacturer judge it. A 1993 internal FAA study
        said the agency’s engineers did not understand the complex flight-management
        system on the 747-400 and had delegated oversight of it and 10 other systems
        entirely to Boeing employees. The study said FAA staff “were not sufficiently
        familiar with the system to provide meaningful inputs to the testing
        requirements or to verify compliance with the regulatory standards.”

        This was at the absolute edge of responsible use of the designee system, the
        FAA study said. In reviewing this, the GAO concluded delegation (to Boeing)
        has since increased; if there was an edge, the FAA had gone over it.

        The FAA does not keep records that identify who did what in the testing and
        certification process. Test reports, even the test schedule, are treated as trade
        secrets by Boeing and so are unavailable for any public review. But it is
        clear that an overwhelming majority of safety tests on the 777 were conducted
        by Boeing employees under supervision of other Boeing employees designated
        to act as FAA agents. Most of the work of these designees is only loosely
        supervised. Most test reports are not even glanced at (by the FAA).

        Do you need all test results for all the systems in your area of responsibility, an
        FAA avionics specialist was asked?

                                          11
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 12 of 74 PageID #:1




               “Impossible,” he said. “The ones that pass (by Boeing) we don’t even look at;
               they’re fine. That means we trust that the work was done as expected.”

               In summary, Boeing designed the airplane, wrote the plan to test the design,
               executed it, and largely affirmed that it had been executed.

               TM, director of the FAA’s Aircraft Certification Service said, when asked what
               contribution the FAA makes to safety. “We ought to start with asking
               ourselves if we (the FAA) should even exist.”

               “While we (the FAA) don’t impact the biggies like Boeing and Douglas, Piper
               and Beech and some of those, well, we don’t really impact what they do a lot
               because they’re going to do a lot of that stuff whether we’re here or not, with
               liability and everything else.”


Selected excerpts, emphasis added, See The Seattle Times, June 4, 1995,
http:/www.community.seattletimes.nwsource.com/archive/?date=19950604+slug=2124639

       58.     Thus the FAA decided to leave accountability and oversight to private liability

lawsuits, and design, testing, inspection and certification to BOEING.

       59.     TM of the FAA later joined BOEING as BOEING director of international safety

and regulatory affairs.

       60.     But BOEING’s goal in hiring TM of the FAA was apparently not to improve its

safety internationally, instead:

               “TM said Boeing offered him more money while allowing him to remain
               in the Washington D.C. area.”

http://www.aironline.com/aviation-news/2007-10-09/former-faa-staffer-joins-boeing

       61.     Common sense, as well as federal safety regulations, suggest it is not possible to

direct international safety of BOEING, manufacturing commercial aircraft in the State of

Washington and the State of South Carolina, and selling to operators around the world including

to Ethiopian Airlines, without leaving the well paid confines of Washington, D.C.

    WHAT WAS DIFFERENT IN 2019 TO CAUSE THE GROUNDING OF THE 737

                                                12
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 13 of 74 PageID #:1




         62.   When two 737’s crashed within 5 months of each other in 2018 and 2019,

something had changed from the multiple 737 nose dive crashes in the 1990s – the 2018-2019

crashes were not in the U.S.A. and non-U.S. regulators (not the FAA) questioned the

certification and airworthiness of the 737 MAX 8. Non U.S. regulators did not accept

BOEING’s word on the safety of the plane, and non-U.S. safety organizations grounded the

plane. Non-U.S. regulators, unlike the FAA, refused to simply blame pilots when two 737s went

into a deadly uncommanded nosedive giving the pilots an impossible task and only seconds to

counteract a deadly situation, a situation on which they were not informed or trained.

         63.   China, Canada, and nations in Europe, Africa and Asia grounded the 737 MAX 8

which BOEING and/or the FAA should have done after Lion Air crash. Instead BOEING

continued to insist even after the crash of Ethiopian Airlines Flight 302 that the plane was safe

which the FAA parroted, just as the FAA has done since the earlier 737 uncommanded deadly

dives.

         64.   The crash of Ethiopian Airlines Flight 302 was caused by and is the fault of

BOEING. BOEING defectively designed, engineered, installed, tested and marketed an aircraft,

training, manuals and other components, and of course a flight control system for the BOEING

737 MAX 8 which without pilot command, automatically and erroneously, could and did force

this and other 737 MAX 8 aircraft into a nose down dive, crash and death for all on board.

         65.   BOEING also failed to warn, failed to properly design, failed to provide accurate

training and other manuals, and other required information and guidance for the 737 MAX 8.

BOEING’s conduct was egregious, outrageous, intentional and willful and was the direct cause

of this crash and loss of life which otherwise would not have occurred. Ongoing federal and

criminal investigations suggest there is reasonable cause to believe BOEING’s behavior was also



                                                13
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 14 of 74 PageID #:1




criminal. Furthermore, on June 29, 2019, federal prosecutors expanded their criminal probe of

BOEING to include records on the BOEING 787 Dreamliner manufactured in Washington and

South Carolina.

                                   JURISDICTION & VENUE

       66.     Various treaties may apply to the international carriage of persons, baggage or

cargo performed by airlines pursuant to a contract of carriage, including carriage to be performed

by successive carriers. See Convention for the Unification of Certain Rules for International

Carriage by Air Montreal, 28 May 1998, ICAO Doc. 9740 (Montreal Convention). But, said

treaties including the Montreal Convention do not apply to BOEING.

       67.     The Plaintiffs’ Administrator who is in the process of being appointed is a citizen

of the United States and a resident of Illinois.

       68.     Plaintiffs’ Decedent was a citizen of Israel. He leaves a wife, children, a mother

and other dependent heirs, next of kin, and beneficiaries.

       69.     BOEING is, and has at all times relevant and herein, been a citizen of, resident in,

and at home in the States of Illinois and South Carolina. BOEING is at home in Illinois because

it maintains its corporate headquarters in Illinois and in the State of South Carolina, because

BOEING has its second largest commercial aircraft manufacturing and work facility in South

Carolina. Further documenting its home and residence in South Carolina, BOEING received

approximately $900 million in South Carolina tax cut, rebates, benefits and other incentives from

the State of South Carolina to reside in South Carolina. At all relevant times, BOEING has been

authorized to do business, and has been transacting or conducting substantial business activity, in

the State of South Carolina by assembling and/or manufacturing hundreds of aircraft in South

Carolina and receiving hundreds of millions dollars from the State of South Carolina to which



                                                   14
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 15 of 74 PageID #:1




BOEING represents BOEING resides in South Carolina and intends to continue to reside in

South Carolina. BOEING is a Delaware corporation, with its corporate offices in Chicago,

Illinois, major commercial passenger aircraft manufacturing facilities in the State of Washington

and the State of South Carolina and major Defense, Satellite and other manufacturing facilities in

the State of California.

       70.     Therefore general jurisdiction exists over BOEING in both Illinois and South

Carolina because BOEING is at home in these districts.

       71.     Venue is proper in these Districts because BOEING resides in Chicago, Illinois

and in North Charleston, South Carolina, and BOEING has offices in these Districts, and at all

relevant times conducted business therein.

       72.     Because more than 75 persons died at the same location as a result of the crash,

pursuant to the Multi-Forum Multi-Jurisdiction Act, 28 U.S.C. § 1369, the U.S. Federal District

Courts shall have original jurisdiction of any civil action involving minimal diversity between

adverse parties that arise from a single accident.

       73      The U.S. District Court also has original jurisdiction pursuant to 28 U.S.C. § 1332

as the amount in controversy exceeds, and greatly exceeds, the sum or value of $75,000.00

exclusive of interest and costs and this action is between citizens of a state and a foreign state.

       74.     The U.S. District Court also has original jurisdiction under 28 U.S.C. § 1331 as

federal questions of U.S. laws are at issue herein.

                                          THE PARTIES

       75.     At all times relevant hereto, the Plaintiffs’ Administrator who is in the process of

being appointed is a citizen of the United States and a resident of the State of Illinois.




                                                  15
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 16 of 74 PageID #:1




        76.     At all relevant times, Plaintiffs’ Decedent George K. Thugge was a citizen of

Sweden and a resident of Sweden, as are his four children. His dependent mother and other next

of kin reside in other nations and jurisdictions.

        77.     The Defendant, BOEING is a corporation that is at home in, resides in, and has a

principle place of business in Chicago, Illinois and in North Charleston, South Carolina.

        78.     At all relevant times, BOEING was engaged in the business of designing,

manufacturing, assembling, modifying, maintaining, inspecting, testing, servicing, marketing,

training, advertising, and distributing aircraft including this subject aircraft and their component

parts, including but not limited to the subject aircraft, its software, its manuals, its training, and

other required information and materials.

                                               FACTS

        79.     This action arises out of the crash of Ethiopian Airlines Flight 302 (referred to

herein as “Flight 302”, the “subject crash” and the “subject aircraft”) on March 10, 2019. Mr.

Thugge was a passenger on the flight and was killed in the crash. In total, 157 people died.

None of the passengers, including Plaintiffs’ Decedent Mr. Thugge, did anything to cause, or

contribute to causing, this crash and the loss of 157 lives.

        80.     The aircraft in Flight 302 the subject aircraft, was a BOEING 737 MAX 8. The

Flight 302 crash was the second fatal crash of a BOEING 737 MAX 8 in less than five months.

The prior crash of a 737 MAX 8 was the crash of Lion Air Flight 610 which crashed into the

Java Sea on October 29, 2018, killing all 189 onboard that flight. Lion Air 610 was also a

BOEING 737 MAX 8.




                                                    16
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 17 of 74 PageID #:1




       81.     Flight 302 was intended to be an international flight from Addis Ababa, Ethiopia

Bole International Airport (ADD) to Nairobi, Kenya Jomo Kenyatta International Airport

(NBO).

       82.     Mr. Thugge was connected onto the flight via international round trip ticketing

departing from and returning to Stockholm, Sweden Arlanda Airport (ARN).

       83.     Prior to the crash of Flight 302, BOEING in the United States of America

designed, manufactured, assembled, and sold the Flight 302 aircraft and its component parts and

prepared and provided manuals, training and other materials and information for the subject

aircraft. BOEING performed these activities in the United States of America.

 BOEING SOLD AND/OR DELIVERED THE SUBJECT AIRCRAFT TO EHTIOPIAN
        AIRLINES AFTER THE CRASH OF THE LION AIR 737 MAX 8

       84.     While the FAA nominally approved the certification of the 737, and the

production of this 737 MAX 8 model aircraft, and documents on file with the U.S. Federal

Government state the FAA approved the aircraft, investigators of the U.S. Department of

Transportation Office of Inspector General (OIG) found that public law 49 U.S.C. § 44702(a)

allowed the FAA to delegate certain functions, such as approving new aircraft designs and

certifying aircraft components, to private individuals or organizations, and that one aircraft

manufacturer approved about 90 percent of the designs for all its own aircraft. See FAA Lacks

An Effective Staffing Model and Risk – Based Oversight Process for Organization Designation

Authorization, Federal Aviation Administration, Office of Inspector General Report AV:2016-

001 accessed at http://www.oig.dot.gov. On information and belief that aircraft manufacturer

which the official U.S. government report states is permitted to self-certify 90% of its own

aircraft is BOEING.




                                                 17
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 18 of 74 PageID #:1




        85.        As of 2016, the FAA had not staffed to include BOEING in FAA oversight,

effectively leaving BOEING to self-certify:

                   Finally, the largest ODA oversight office – which is dedicated to Boeing and
                   encompasses about 40 staff—is not currently included in FAA’s staffing
                   model. A key FAA manager responsible for developing the Agency’s
                   aviation safety budget requests told us that FAA did not include this office
                   initially because Boeing is a large and unique organization, and the Agency
                   wanted to improve other parts of the model before adding it. FAA expects to
                   add this office to the model by October 2015 and have an initial forecast
                   available by fiscal year 2016. Until then, FAA does not know whether it has
                   adequate staffing levels needed to meet workload requirements at the largest
                   ODA oversight office or how the inclusion of its largest office will impact
                   overall staffing numbers.

See Report AV-2016-001 at page 5.

Furthermore,

                   FAA only performed oversight of 4 percent of these company personnel
                   who perform work on FAA’s behalf, exclusively at domestic locations. This
                   leaves a critical portion of ODA work without FAA oversight.

Id., at page 10.

BOEING was one of the companies specifically examined in the OIG investigation. Id. at page 17.

        86.        Therefore, the FAA effectively delegated to BOEING the approval of the system safety

analysis of the 737 MAX 8, the modifications from the prior 737 models to the MAX 8, the MCAS

system, the manuals, the training and other related 737 MAX 8 issues.

        87.        At all times herein, BOEING falsely represented that the subject aircraft, its training and

manuals, and all related goods and services are airworthy, safe, reliable, and fit for the intended

purposes.

        88         On or about November 15, 2018, BOEING delivered the newly manufactured Flight 302

aircraft to Ethiopian Airlines with full awareness that it would be used by said airline for commercial

operations carrying hundreds of passengers, and the subject flight was one such flight.



                                                    18
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 19 of 74 PageID #:1




        89.     BOEING delivered the Flight 302 aircraft after Lion Air had crashed, and after BOEING

had knowledge of problems with the MCAS systems and after BOEING had knowledge of the defects

in the 737 MAX 8 and could have elected to ground the 737 MAX 8. This fact was confirmed by the

FAA on May 15, 2019, under oath, in hearings before the U.S. Congress.

        90.     The Flight 302 aircraft was sold and delivered by BOEING without alteration or

substantial change by another party, was being used by Ethiopian Airlines as an intended user in an

intended purpose and in a manner reasonably foreseeable to BOEING.

        91.     Within the airline manufacturing industry, there exists a global duopoly and a global

competition for market share and profits between BOEING and Airbus, with the two companies

capturing 99% of the world’s commercial jet orders.

        92.     In or around 2011, BOEING faced a serious business and profitability challenge when

some of its most important customers, including American Airlines, planned to order the Airbus

A320neo, a new airplane model that Airbus advertised as "the world's most advanced and fuel-efficient

single-aisle aircraft."

        93.     The 737 is a single-aisle aircraft.

        94.     BOEING stood to lose a tremendous amount of money and market share to Airbus if

BOEING fell behind Airbus in the production of fuel-efficient airplanes to offer to BOEING

customers.

        95.     BOEING decided it would take too long to design, test, certify and produce a new

airplane to compete with the Airbus A320neo. Instead BOEING made the soon-to-be-deadly

decision to use its existing 737 model, the 737NG, as the basis for what would become the

Boeing 737 MAX 8.




                                                  19
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 20 of 74 PageID #:1




       96.     In August of 2011, BOEING's leadership, management and Board of Directors

approved the Boeing 737 MAX program.

       97.     BOEING's decision, made at the highest levels of the company, to use the existing

design of the Boeing 737NG rather than design, test, certify and produce an entirely new

airplane, was made to shortcut regulatory scrutiny of a new type certified aircraft and increase

BOEING's profits, because:

       a.      Using the existing type certification and design saved BOEING
               significant design and development costs;

       b.      Using the existing type certification and design permitted BOEING to rush
               the design, production and manufacture of the Boeing 737 MAX 8 and get
               it to market quickly so that BOEING would not lose business and profits to
               Airbus;

       c.      Using the existing design permitted BOEING to offer the Boeing 737
               MAX 8 to its customers, including Ethiopian Airlines, with the marketing
               and representations that pilots already qualified to fly the Boeing 737NG
               could move to the Boeing 737 MAX 8 without undergoing any meaningful
               transition training, and without needing to be trained and tested in flight
               simulators and/or in the airplane before flying revenue (passenger carrying)
               flights;

       d.      Using the existing type certification and design permitted BOEING to use
               its Organization Designation Authorization (ODA), granted to it by the
               FAA, to streamline and speed the certification, and largely self-certify, the
               Boeing 737 MAX 8 with amendments to the Boeing 737 type certificate;
               and

       e.      Using the existing design permitted BOEING to produce an updated, fuel-
               efficient airplane to compete with the Airbus A320neo more quickly and
               cost effectively than if BOEING had developed a new type or model
               airplane.

       98.     In designing the 737 MAX 8, BOEING made multiple modifications and updates to the

structure and flight control systems of the 737NG.

       99.     As part of the modifications, BOEING replaced the CFM56-7 engines used in the

Boeing 737NG with larger, more fuel-efficient CFM LEAP-1B engines.

                                                20
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 21 of 74 PageID #:1




       100.    Because the CFM LEAP-1B engines were substantially larger than the CFM56-7

engines, BOEING had to mount the engines higher and farther forward on the 737-8 MAX's wings and

modify the airplane's nose gear to provide more ground clearance for the new, bigger engines.

       101.    The increased power and new location of the CFM LEAP-I B engines gave the Boeing

737 MAX 8 a propensity to abnormally pitch up under certain flight parameters, creating a risk that the

airplane would suffer an aerodynamic stall and crash.

       102.    This pitching up of the 737 MAX 8 demonstrated the changes made to the 737 MAX 8

changed its weight and balance, center of gravity, aircraft stability and flight characteristics, simply put,

the aircraft would fly and feel differently to 737 pilots accustomed to other 737 aircraft.

       103.    Furthermore, that pitching up made the aircraft unairworthy. Pursuant to the

FAA's Airworthiness Standards for Commercial Aircraft': "No abnormal nose-up pitching may

occur.... In addition, it must be possible to promptly prevent stalling and to recover from a stall

by normal use of the controls."


       104.    Despite knowing that the Boeing 737 MAX 8 had aerodynamic handling defects,

BOEING pressed on with the development of the airplane and created the MCAS to mitigate the

risk of potential aerodynamic stalls and to force the 737 MAX 8 to handle, fly and feel to pilots

more like the Boeing 737NG. However, the MCAS failed to mitigate such a risk and on or before

March 10, 2019, BOEING knew and/or should have known of that failure, but BOEING did not

take the reasonable and necessary action, thereby putting the subject aircraft, the subject flight,

and the flying public at risk including the Decedent. Such acts and omissions demonstrate

BOEING’s reckless disregard and conscious indifference for the safety of the flying public,

including the Decedent.




                                                 21
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 22 of 74 PageID #:1




       105.    The MCAS is a flight control computer code managed by the BOEING 737 MAX 8’s

Flight Control Computer. BOEING designed and installed the MCAS in the BOEING 737 MAX 8 in

order to address the above-described aerodynamic handling defects.

       106.    BOEING has claimed that it added the MCAS to the Boeing 737 MAX 8 to give the

airplane the same "feel" to pilots during manual flight as the BOEING 737NG, but in fact it was an

attempt to make the plane airworthy.

       107.    The MCAS commands nose down trim when the active Flight Control Computer

receives data from one of the airplane's AOA sensors or indicators that the aircraft's nose has pitched

above a threshold level. As it turned out, only one of the indicators fed input to the MCAS.

       108.    The AOA sensors, mounted on the left and right sides of the nose of the BOEING 737

MAX 8, are intended to measure the angle between the airplane's wings and oncoming airflow for

purposes of detecting the risk of aerodynamic stall.

       109.    BOEING intentionally designed the MCAS to take data from one of the 737 MAX 8’s

two angle of attack (AOA) sensors and to alternate the sensor from which it accepts data each flight.

       110.    BOEING has not publicly disclosed why it decided to have the MCAS take data from

only one indicator.

       111.    BOEING in its design, manufacture, production, and assembly of the 737 MAX 8 used

approximately 900 suppliers in the manufacturer and assembly of the 737 MAX 8. The MCAS

software was designed by BOEING, but the lines of code in developing the system and the physical

components were programmed and built to BOEING’s specifications by another company, Rockwell

Collins, now called Collins Aerospace, located in Iowa and Florida among other places. The angle of

attack sensor was made by Rosemount Aerospace, located in Minnesota.




                                                22
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 23 of 74 PageID #:1




       112.    At all times relevant herein, both Rockwell Collins (Collins Aerospace) and Rosemount

were owned by United Technologies Corporation located in Connecticut, among other places.

       113.    Even though Rockwell Collins (Collins Aerospace) built the 737 MAX 8 flight control

computer and the software and coding that runs the MCAS, and Rosemount manufactured and supplied

the Angle of Attack indicators, BOEING remains responsible for its suppliers and contractors, and for

the design, production, manufacture, certification and airworthiness of its BOEING aircraft.

       114.    Rockwell Collins which produced the flight controls computers and software on the 737

MAX 8 also provided software updates to BOEING after the crash of Lion Air in 2018, but BOEING

had not taken the necessary action to make all changes needed on 737 MAX 8 and the subject aircraft

before the crash of Ethiopian Airlines Flight 302.

       115.    Pitch control in the BOEING 737 MAX 8 is controlled by hydraulically-powered

elevators and an electrically-powered horizontal stabilizer in the airplane's tail which the MCAS could

command.

       116.    The BOEING 737 MAX 8's elevators are controlled by forward and aft movement of the

pilots' control columns or yokes which a layperson may think of as a “steering wheel” in the cockpit.

       117.    Movement of the BOEING 737 MAX 8's horizontal stabilizer can be controlled

automatically, through autopilot, or MCAS-commanded automatic trim inputs which drive a single

electric trim motor.

       118.    Horizontal stabilizer movement in the BOEING 737 MAX 8 is also supposed to be able

to be controlled manually by the pilots by engaging the pitch trim switches on the pilots’ yokes, which

drive the electric trim motor, or by rotating the airplane’s pitch trim wheel.

       119.    However, BOEING also made changes to the two toggle switches that can immediately

shut off power to the MCAS commands. BOEING changed the labeling and function of the cut-off



                                                 23
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 24 of 74 PageID #:1




switches. Before the changes, the left switch deactivated the pilot switches on the pilots’ yokes with

which pilots could control the horizontal stabilizer, and the right switch deactivated only the automated

functions. But on the 737 MAX 8 BOEING made both switches do the same thing – both turn off all

electric controls of the stabilizer leaving the pilots without electric controls on the yoke to counteract

the uncommanded nose down. A human body, or even two human bodies, does not have enough

physical strength to manually counteract a full nose down trim and pull the plane back up.

       120.    Thus, the MCAS commanded trim inputs in the BOEING 737 MAX 8 which turned a

jack screw in the airplane's tail and on this flight moved the leading edge of the horizontal stabilizer and

forced the nose down. But without the electric trim buttons or the yoke (because the toggle switches

turned them off), 737 MAX 8 pilots would have struggled in vain to countermand an MCAS-

commanded nose down input. The pilots would have found the yoke-mounted electric pitch trim

switches did not trim the nose back up, and the airplane's MCAS continued to reset, reactivate and

again push the nose down, potentially many times.

       121.    In addition to the defects in the changes to the switch functions, the design decision by

BOEING to have MCAS reset and reactivate after a pilot has tried to countermand an MCAS nose

down input, created the danger that MCAS would fight against the efforts of pilots trying to save

airplanes from crashing, which the MCAS did on the subject flight.

       122.    The MCAS will continue to command the electric trim to push the nose down even if

the pilots are desperately manually pulling back on the airplane's yokes to pull the airplane's nose

back up because BOEING also intentionally designed the system so that it would not disengage

when pilots pulled back on their yokes.

       123.    The MCAS will continue to command the electric trim to push the nose down even if an

airplane is dangerously low and at risk of crashing because BOEING intentionally designed the system



                                                 24
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 25 of 74 PageID #:1




so that it did not consider an airplane's altitude or proximity to terrain in its programing. This design

decision caused MCAS to continue to trim Flight 302's nose down when the plane was at low altitude,

even soon after take-off, even in the critical climb out stage or the flight.

       124.    Most likely the MCAS engaged as soon as the pilot retracted the flaps after takeoff, a

very dangerous time to push the nose down.

       125.    BOEING did not design and install in the BOEING 737 MAX 8 an automatic ground

collision avoidance system, leaving the airplane without an automatic safeguard that would have

protected it from MCAS-created emergencies that put the airplane in danger of crashing.

       126.    BOEING designed the MCAS so that the system did not consider, and/or disregarded,

the BOEING 737 MAX 8’s airspeed deciding whether to automatically trim the airplane’s nose down.

This design decision caused the MCAS to trim the subject aircraft’s nose down even when the airspeed

indicated that the airplane was not at risk of stall, and at airspeeds that made manual recovery of the

airplane overly difficult or impossible.

       127.    And as mentioned above, the 737 MAX 8 has cut off switches, a STAB TRIM PRI

cutout switch and a STAB TRIM B/U cutout switch, both located on the cockpit's control stand. If

either of these switches are positioned to CUTOFF, the autopilot, MCAS, and manual electric trim

inputs are disconnected from the stabilizer electric trim motor and the pilots yokes.

       128.    The MCAS design does not permit pilots to disengage the MCAS; the only way that

pilots can stop the MCAS from forcing the airplane's nose down is to disengage the airplane's electric

trim. After disengaging the electric trim, however, the pilots would not be able to use the electric trim

to control pitch, and would only be able to pull the nose of the airplane up by trying to pull back on the

control yokes and attempting to turn the manual pitch trim wheel. Pilots did not have enough physical




                                                  25
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 26 of 74 PageID #:1




strength to overcome a full nose down trim and they did not have enough time to manually re-configure

and manually trim-up the nose.

       129.    BOEING knew, or should have known as prior NTSB crash investigations have

demonstrated, that after an MCAS-commanded nose down emergency the aerodynamic forces on the

horizontal stabilizer could be too great for pilots to control manually without the use of the electric

trim. They would lose time and altitude in troubleshooting and re-configuring the plane.

       130.    BOEING should have provided Boeing 737 MAX 8 pilots with the ability to disengage a

malfunctioning MCAS without losing their ability to control pitch with the airplane's electric pitch trim.

       131.    BOEING did not tell its customer airlines or pilots transitioning to the BOEING 737

MAX 8 that it had incorporated the MCAS into the airplane, or that the MCAS would automatically

force the airplane's nose toward the ground if the selected AOA sensor "told" the system that the nose

of the airplane was angled too high, even if the AOA sensor was malfunctioning when it gave the “too-

high” message.

       132.    BOEING intentionally decided not to tell 737 MAX 8 operators and 737 MAX 8 pilots

about the MCAS and not to tell them to undergo any MCAS training, since the MCAS was supposed to

be an automatic system that required no pilot input to operate and BOEING did not want to tell airlines

its pilots would need additional training. Therefore, BOEING kept concealed most if not all

information about the MCAS.

       133.    BOEING also intentionally decided that pilots transitioning from the BOEING 737NG

did not need to be trained in a simulator and/or in the airplane, and in particular did not need simulator

training or testing on how to handle emergencies caused by the airplane's MCAS.




                                                 26
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 27 of 74 PageID #:1




       134.    As a result of BOEING's intentional and knowing decisions, the pilots of the

subject aircraft had not received any simulator training or testing on how to handle emergencies

caused by the BOEING 737 MAX 8 airplane's MCAS.

       135.    BOEING knowingly failed to conduct a proper failure modes and effect analysis during

development of the BOEING 737-8 MAX to ensure that the airplane's MCAS was safe.

       136.    BOEING failed to properly consider the likelihood that BOEING 737 MAX 8 AOA

sensors (or the one feeding information to the MCAS) may fail and mistakenly trigger the MCAS to

push 737 MAX 8 airplanes into a dive.

       137.    BOEING did not sufficiently test the Boeing 737-8 MAX's MCAS during development

to ensure that the automated system would not create a safety of flight problem if it were to receive

erroneous data from one of the airplane's AOA sensors.

       138.    The MCAS was essential to BOEING's business and profit plan to quickly manufacturer

and sell the BOEING 737 MAX 8, because the airplane could not otherwise appear certifiable to the

FAA without the MCAS, and indeed the plane was not certifiable without the MCAS because of the

tendency of the plane to pitch nose up.

       139.    In BOEING's rush to get the 737 MAX 8 to market, BOEING knowingly, intentionally,

wantonly, callously, egregiously, negligently and possibly criminally, compromised and endangered

the safety of BOEING 737 MAX 8 crews and passengers, and killed two plane loads of people.

   BOEING DECEIVED THE FAA AND PURCHASERS OF THE BOEING 737-8 MAX BY
    ASSERTING THAT CRITICAL SAFETY FEATURES NEED NOT BE STANDARD,
       OFFERING THEM ONLY AS OPTIONAL EQUIPMENT AT EXTRA COST

       140.    Evidence that BOEING put its profits ahead of safety in its design, production,

assembly, manufacture and marketing of the BOEING 737 MAX 8 airplane includes that BOEING

charged its customers extra for the installation of important safety features.



                                                 27
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 28 of 74 PageID #:1




       141.    In marketing the BOEING 737 MAX 8 airplane to potential owners and operators,

BOEING offered a number of optional for-purchase safety upgrades.

       142.    One of those upgrades, the Angle of Attack Indicator, if purchased and installed, would

instantly display to the pilots the real-time data from both AOA sensors, providing valuable safety

information to the pilots.

       143.    The information provided by the Angle of Attack Indicator, if purchased and installed,

would assist pilots in diagnosing why a Boeing 737 MAX 8's MCAS was erroneously pushing the

airplane down toward the ground.

       144.    BOEING did not offer the Angle of Attack Indicator as standard equipment in the

BOEING 737 MAX 8 because is wanted to be able to offer the base airplane at a low price point in

order to make it more competitive, while at the same time profiting on the sale of the optional safety

feature.

       145.    BOEING (and the FAA nominally) permitted the BOEING 737 MAX 8 airplanes to be

certified and sold without Angle of Attack Indicators, thus depriving flight crews of critical information

and in doing so, exposed the passengers and crew of the subject aircraft to increased danger.

       146.    BOEING offered a second optional safety feature called the Disagree Light, which

would activate if data from the BOEING 737 MAX 8's two AOA sensors data did not match.

       147.    The Disagree Light, if purchased and installed, would instantly show 737 MAX 8 pilots

that one of the AOA sensors was malfunctioning, or at least that they were not providing comparable

readings.

       148.    The Disagree Light, if purchased and installed, would assist 737 MAX 8 pilots in

diagnosing why the airplane's MCAS was erroneously pushing the airplane’s nose toward the

ground.



                                                28
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 29 of 74 PageID #:1




       149.    The Disagree Light had been standard equipment on prior BOEING 737 models;

BOEING could have made it active in every BOEING 737 MAX 8 airplane for little or no cost.

       150.    BOEING initially decided that the Disagree Light would be standard equipment in the

BOEING 737 MAX 8, but then decided to make it active only for airlines who paid extra for the safety

feature.

       151.    Ethiopian Airlines relied on BOEING's representations that the BOEING 737 MAX 8

airplane was safe and airworthy without the Angle of Attack Indicator or the Disagree Light when it

purchased BOEING 737 MAX 8 airplanes, including the subject aircraft.

       152.    Ethiopian Airlines relied on BOEING’s (and nominally the FAA’s) certification of the

BOEING 737 MAX 8 as airworthy without the incorporation of the optional safety features when it

purchased BOEING 737 MAX 8 airplanes, including the subject aircraft, without those safety features.

       153.    BOEING abused the trust and authority intentionally delegated to it by the FAA when

BOEING put its profits ahead of aviation safety during the compliance activities that resulted in the

certification of the BOEING 737 MAX 8.

       154.    Through the life-span of the 737 program the FAA has increasingly trusted and relied on

BOEING (and other aviation manufactures, but to the greatest degree on BOEING), to conduct the

evaluation and testing that resulted in the certification of airplanes.

       155.    BOEING has so completely assumed the FAA certification process that an FAA

airworthiness certification of an airplane or airplane system no longer means that the FAA

independently considered and determined whether that airplane or airplane system was safe, but rather

that BOEING has largely supplemented the role of the FAA. For example:

               a.      BOEING (and others in the aviation industry) successfully lobbied the
                       FAA to deregulate and streamline the certification process;




                                                  29
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 30 of 74 PageID #:1




               b.       BOEING (and others in the aviation industry) successfully lobbied
                        against new rulemaking by the FAA;

               c.       BOEING (and others in the aviation industry) successfully lobbied the
                        FAA to forgo enforcement actions or penalties for industry violations of
                        federal safety regulations and orders in lieu of seeking voluntary
                        compliance from the industry; and

               d.       BOEING (and others in the aviation industry) successfully lobbied the
                        FAA to confer on aviation manufacturers what previously had been the
                        FAA’s responsibility: to review and approve new features on aircraft.

       156.    BOEING has spent a considerable amount of money lobbying the U.S. federal

government; in 2018 it invested more than $15,000,000 into efforts to influence federal lawmaking and

to push for less regulation and oversight.

       157.    The FAA's top leadership has been staffed with aviation industry insiders, including

officials who previously worked for industry lobbying groups that have successfully advocated for

reduced regulation and oversight of the very aviation manufacturers that these officials now must

impartially regulate.

       158.    BOEING gives well paid positions to former FAA leadership including those who at

least appear to have some BOEING interests when in the government.

       159.    FAA’s leadership has openly acknowledged it defers almost entirely to BOEING, with

key FAA members putting aviation industry interests ahead of aviation safety. For example:

               a.       The FAA sided with BOEING’s financial interests over aviation safety in
                        its certification of the BOEING 737 MAX 8;

               b.       The FAA sided with BOEING’s financial interests over aviation safety in
                        not grounding the BOEING 737 MAX 8 after the Lion Air crash;

               c.       The FAA continued to side with BOEING over aviation safety even after
                        the Lion Air crash, with the U.S. being the last country to ground the
                        BOEING 737 MAX 8; and

               d.       The FAA leadership continues to side with BOEING over aviation safety,
                        as evidenced by the Acting FAA Administrator’s March 27, 2019,

                                                30
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 31 of 74 PageID #:1




                       testimony before the Senate Transportation Committee’s Subcommittee on
                       Aviation and Space, during which he downplayed the danger of MCAS
                       and blamed the deceased pilots of the two crashed airplanes for not being
                       able to save their airplanes and the lives of the passengers and crew,
                       despite having actual and/or constructive knowledge to the contrary.

               e.      The FAA sided with BOEING at the May 15, 2019, House Committee on
                       Transportation and Infrastructure Subcommittee on Aviation even while
                       admitting BOEING withheld from the FAA information about the MCAS
                       software anomaly.

       160.    BOEING (as well as others in the aviation industry) have repeatedly sought to

reduce the federal regulatory burden on the industry; and to immunize the industry from liability for

defects in airplanes that the FAA nominally has "certified," when, in fact, that certification largely has

been outsourced by the FAA to the industry.

       161.    Aviation industry lobbying groups, including the Aerospace Industries Association of

America, Inc., on whose Board BOEING CEO Dennis Muilenburg serves, including a term as

Chairman in 2017, have recently filed amicus briefs in the U.S. Supreme Court seeking immunity for

aviation manufacturers from potential products liability claims concerning airplanes or aviation

products that have been “certified” by the FAA.

       162.    Since the FAA permits BOEING to self-certify Muilenburg’s group’s amicus brief was

in effect seeking to BOEING the power to give itself legal immunity for the horrific loss of life

BOEING has caused in plane crashes like the 737 MAX 8.

       163.    As discussed above, in 2005, the FAA adopted the ODA program that licensed BOEING

to designate its own employees who would review and approve BOEING's designs on behalf of the

FAA.

       164.    Under its ODA, BOEING had a duty of integrity in its dealings with the FAA. BOEING

violated that duty by misrepresenting to the FAA that the Boeing 737 MAX 8 was safe to fly when

BOEING knew that the airplane was not safe.

                                                 31
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 32 of 74 PageID #:1




       165.    Under its ODA, BOEING had a duty to notify the FAA regarding any issue that might

create an unsafe flight condition so that the FAA could investigate and remediate the issue. BOEING

violated that duty when it did not reveal to the FAA (and its operators) about the instability of the 737

MAX 8 in pitching up, and the hazards of MCAS, among other defects, as confirmed on the record

before the U.S. Congress on May 15, 2019, as set forth above.

       166.    Under its ODA, BOEING had a duty to use care, diligence, judgment and responsibility,

and follow the Federal Aviation Regulations, when performing compliance activities. BOEING did not

satisfy that duty and instead promoted its profits by rushing the certification of an unsafe airplane.

       167.    In 2012, the OIG reported the FAA was not backing its employees in their efforts to hold

BOEING accountable and FAA safety inspectors feared retaliation for raising problems regarding

BOEING's products or its actions.

       168.    As discussed above, in 2015, the OIG found the FAA lacked effective staffing and was

not performing proper oversight of ODA manufacturers.

       169.    The improper relationship between the FAA and BOEING continues and existed on

March 10, 2019, when the subject aircraft crashed. The OIG as well as the U.S. Department of Justice

with the Federal Bureau of Investigation have launched audits and investigations of BOEING, the

FAA, and the activities that lead to the certification of the BOEING 737 MAX 8.

       170.    BOEING took advantage of the FAA’s abdication of its oversight responsibilities check

on the safety of the BOEING 737 MAX 8 and BOEING praised the FAA’s hands-off approach.

       171.    On a 2017 conference call with Wall Street investors, BOEING CEO Dennis

Muilenburg praised the FAA's "streamlined" certification process that had helped BOEING bring new

models, including the 737 MAX series of airplanes, quickly to market.




                                                 32
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 33 of 74 PageID #:1




       172.    BOEING’s Muilenburg complimented the government's "focus on deregulation and

simplifying processes," for which BOEING was a "strong proponent."

       173.    BOEING’s Muilenburg went on to compliment the FAA, "Things like FAA certification

processes is one place that we're seeing some solid progress. That's helping us more efficiently work

through certification on some of our new model aircraft such as the MAX as it's going through tests and

entering into service”.

       174.    The "streamlining" of the BOEING 737 MAX 8's certification process meant that

BOEING was largely able to conduct the certification of its own airplane. The benefits were to

BOEING' s profits, not to the safety of the 737 MAX 8.

       175.    The "streamlined" certification of the BOEING 737 MAX 8, which BOEING largely

performed itself, allowed BOEING to sell the defective BOEING 737 MAX 8 airplane to airlines

around the world and to date has caused the loss of at least two 737 MAX 8 airplanes and the deaths of

346 people.

       176.    On the day that Flight 302 crashed, 59 airlines worldwide were operating 357 BOEING

737 MAX 8 airplanes and BOEING had firm orders for over 5,000 more.

       177.    An untold number of passengers and crew members in the U.S., Ethiopia and around the

world were put at risk because BOEING was permitted to sell a defective and unsafe airplane based on

improper certification.

       178.    Utilizing its ODA, BOEING developed the Product Specific Certification Plan (PSCP)

for the Boeing 737 MAX 8 that set forth the activities necessary to demonstrate to the FAA that the

airplane met all federal design requirements.




                                                33
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 34 of 74 PageID #:1




       179.    BOEING's plan was to push for certification of the BOEING 737 MAX 8 as an

amendment to the BOEING 737 type certificate because, if accepted as an amendment, it would limit

review of the new design and speed its certification at the least cost to BOEING.

       180.    BOEING applied for an amended type certificate for the Boeing 737 MAX 8 in January

of 2012.

       181.    The FAA, relying on BOEING's misrepresentations, determined within a month, in

February of 2012 that the MAX project qualified as an amended type certificate and that its

certification could be managed by Boeing under its ODA.

       182.    BOEING, by misusing the FAA ODA system, gained certification of the Boeing 737

MAX 8 in March of 2017.

       183.    The certification of the BOEING 737 MAX 8 was supposed to signify that the airplane

met a “minimum level of safety” because its design complied with federal requirements.

       184.    The FAA relied on BOEING’s representations that the BOEING 737 MAX 8 met the

“minimum level of safety” and complied with all applicable federal requirements.

       185.    The Boeing 737 MAX 8, however, did not meet a "minimum level of safety" and should

never have been certified.

       186.    As a new feature, the design and functioning of MCAS was required to be reviewed and

approved by the FAA, but a meaningful review of MCAS was not completed during the compliance

activities that preceded the certification of the BOEING 737 MAX 8 and was not completed even after

the crash of Lion Air.

       187.    After initially retaining the direct authority to review the safety of MCAS because it was

a new feature, the FAA ultimately released the MCAS safety review to BOEING under BOEING's

ODA.



                                                34
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 35 of 74 PageID #:1




        188.   BOEING did not provide the FAA with sufficient information regarding the functioning

of MCAS during the design review process that preceded the certification of the Boeing 737 MAX 8. In

particular:

               a.     BOEING did not test for possibility of an AOA sensor failure causing
                      MCAS-commanded nose down during any of the simulator or flight test
                      evaluations of the BOEING 737-8 MAX conducted to support the
                      airplane’s certification;

               b.     The FAA did not require BOEING to test for the possibility of AOA
                      sensor failure because BOEING violated its duty under the FAA ODA to
                      inform the FAA that an AOA failure could create a handling emergency;

               c.     BOEING’s safety analysis understated the authority (or power) of the
                      MCAS to trim the horizontal stabilizer and force the airplane’s nose down;

               d.     BOEING’s safety analysis did not consider that MCAS would reset and
                      continue to activate when pilots countermanded MCAS-commanded nose
                      down trim by using manual electric trim to bring the nose back up, a
                      design flaw that causes MCAS to fight against the pilots’ attempts to bring
                      the nose of the airplane up; and

               e.     BOEING’s safety analysis determined that a failed AOA sensor would not
                      cause an MCAS-created safety of flight problem; this decision permitted
                      the certification of a design that has caused two aviation disasters based on
                      a single point of failure.

        189.   By misusing its ODA, BOEING was able to quickly achieve a mass production

level of the BOEING 737 MAX 8 and other MAX variants.

        190.   BOEING continued to misrepresent to the FAA that the BOEING 737 MAX 8 was safe,

even after the crash of Lion Air, because BOEING would suffer significant financial losses if the FAA

grounded the airplane. In doing so, BOEING chose to prioritize its profits ahead of the safety of crew

members and passengers.

        191.   BOEING continued to misrepresent to the FAA that the BOEING 737 MAX 8 was safe,

even after the crash of Lion Air, even though BOEING knew that MCAS had caused the crash.




                                               35
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 36 of 74 PageID #:1




       192.    The FAA relied on BOEING’s assurances regarding the safety of the BOEING 737

MAX 8 in not grounding the airplane after the Lion Air disaster.

       193.    BOEING perceived that its financial interests would be best served by quickly

manufacturing as many BOEING 737 MAX 8 airplanes as possible in order to better compete with the

Airbus A320neo.

       194.    BOEING drove its employees to unsafe work production levels and ignored complaints

that its production schedule was unsafe, and continued to increase production levels.

       195.    BOEING ignored its employees' complaints that its work production expectations and

continually increasing production schedule were causing manufacturing mistakes, including dangerous

mistakes concerning the airplane's wiring.

       196.    BOEING ignored its employees' complaints that its work production expectations and

production schedule had caused foreign object debris (FOD) to be left in BOEING 737 MAX 8

airplanes, and other BOEING production aircraft both in its South Carolina and Washington facilities,

which could pose dangers to the aircraft wiring, including wiring associated with the airplane's AOA

sensors and Flight Control Computer.

       BOEING’S “FIX” AFTER THE LION AIR CRASH DID NOT WORK

       197.    On November 7, 2018, BOEING published an update to its operators' airplane

flight manuals (AFMs) intended to provide flight crews with information on the MCAS and the

procedures needed to address a runaway stabilizer on the 737 MAX aircraft.

       198.    The same day, November 7, 2008, the FAA issued an Emergency Airworthiness

Directive (AD 2018-23-51) requiring the operators of Boeing's 737-8 and 737-9 MAX aircraft to

incorporate Boeing's update into their respective AFMs within 30 days.




                                               36
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 37 of 74 PageID #:1




       199.    In its emergency directive, the FAA described an "urgent safety of flight situation"

caused by an "unsafe condition" in the MAX: "if an erroneously high single angle of attack (AOA)

sensor input is received by the flight control system, there is a potential for repeated nose-down trim

commands of the horizontal stabilizer. This condition, if not addressed, could cause the flight crew to

have difficulty controlling the airplane and lead to excessive nose-down attitude, significant altitude

loss, and possible impact with terrain."

       200.    Therefore, prior to March 10, 2019, the date of the subject flight, BOEING knew and

accepted that MCAS was defective and was working on a software fix to address its defects, while at

the same time misrepresenting to the public, the FAA and its customers that the BOEING 737 MAX 8

was safe to fly. Such knowledge and inaction demonstrated reckless indifference and conscious

disregard for the flying public and the Decedent.

   BOEING CONSIDERED CRITICAL UPDATES TO THE 737 MAX 8’S AUTOMATED
 FLIGHT CONTROL SYSTEM AFTER LION AIR BUT DELAYED ACTING UNTIL AFTER
                         THE SUBJECT CRASH

       201.    After the crash of Lion Air, BOEING quietly began to make design changes to the

737 MAX 8's automated flight control system, which it planned to implement by way of an

MCAS "software update."

       202.    Following the crash of Flight 302, BOEING confirmed that it had for several

months, in BOEING words, "been developing a flight control software enhancement for the 737

MAX, designed to make an already safe aircraft even safer."

       203.    BOEING continued to describe to operators, to the FAA, to the pilots and to the

public, its 737 MAX 8 airplane as a "safe aircraft" despite the fact that two Boeing 737 MAX 8

airplanes had crashed in the prior 5 months with a total of 346 lives lost—the second-highest




                                                37
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 38 of 74 PageID #:1




fatal accident rate for a commercial aircraft model in the modern era, and the highest in this

century (excluding terrorism).

          204.   According to BOEING, the MCAS software update was developed "to provide

additional layers of protection if the AOA sensors provide erroneous data."

          205.   BOEING failed to acknowledge that the initial version of the MCAS, installed in

both the Lion Air and Ethiopian Airlines crashed planes did not provide 737 MAX 8 pilots with

even a single layer of protection from erroneous data provided by a defective AOA sensor.


      206.       The MCAS software update that BOEING was working on, even as BOEING

maintained that the BOEING 737 MAX 8 was completely safe, is advertised to include, among

others:


                 a.     MCAS AOA Sensor Enhancements – The flight control system will now
                        compare inputs from both AOA sensors. If the sensors disagree by 5.5
                        degrees or more with the flaps up, MCAS will not activate and an
                        indicator on the flight deck display (the “disagree alert”) will alert the
                        pilots to the discrepancy;

                 b.     MCAS Activation Enhancements – If MCAS is activated in abnormal
                        conditions it will only provide one input for each elevated AOA event; and

                 c.     MCAS Command Limit – MCAS can never command more stabilizer
                        input than can be counteracted by the flight crew pulling back on the
                        column. The pilots will always have the ability to override MCAS and
                        manually control the airplane.

      207.       In addition to the MCAS software update, BOEING decided that pilots already

rated to fly prior Boeing 737 models should be required to undergo additional computer-based

training and manual review before being allowed to fly the 737 MAX 8.

      208        The additional requirements allegedly were designed to provide pilots with an

"enhanced" understanding of the 737 MAX 8 Speed Trim System, including the MCAS function,

associated existing crew procedures, and related software changes.

                                                 38
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 39 of 74 PageID #:1




       209.    BOEING describes the new training and review program as "enhanced," but fails

to acknowledge that the previous self-guided computer training program given to the pilots of

737 MAX 8’s did not include sufficient or effective information and training on the MCAS.

       210.    Rather than grounding the Boeing 737 MAX 8 until it was fixed and made safe,

BOEING chose to prioritize profits over passenger safety, keeping its Boeing 737 MAX 8

airplane in service first after Lion Air and again after the subject crash, intentionally misleading

its customers, the FAA, passengers and the public that the airplane was safe to fly. Such acts and

omissions demonstrate intentional reckless indifference and conscious disregard for the safety of

the flying public and the Plaintiffs’ Decedent.


   DEFECTS IN THE BOEING 737 MAX 8 AIRPLANE CAUSED THE CRASH OF
 ETHIOPIAN AIRLINES FLIGHT 302 AND THE LOSS OF PLAINTIFFS’ DECEDENT

       211.    On March 10, 2019, Decedent George K. Thugge, was a fare-paying passenger on board

Flight 302.

       212.    Flight 302, a regularly-scheduled commercial flight, departed Addis Ababa Bole

International Airport at 8:38 AM local time (5:38 A.M UTC) bound for Jomo Kenyatta International

Airport in Nairobi, Kenya.

       213.    Within a minute after takeoff, Flight 302's left AOA sensor recorded erroneous

values and its left stall warning system (stick shaker) activated and remained active until near the

end of the flight.

       214.    Flight 302’s flight data recorder later revealed that shortly after take-off, the airplane’s

left AOA sensor data suddenly deviated significantly from the right AOA sensor data; the left AOA

sensor data reached a maximum value of 74.5 degrees nose up, an erroneous and implausible nose high

AOA, while the right AOA sensor data reached a maximum value of 15.3 degrees.


                                                  39
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 40 of 74 PageID #:1




        215.    Flight 302 also experienced airspeed, altitude and flight director pitch bar values on its

left side that deviated from the airplane's right-side values, with the left side values measuring notably

lower than the right-side values.

        216.    The erroneous and implausible data transmitted by Flight 302's left AOA sensor

indicated to the airplane that it was at an extreme nose high attitude and at risk of stalling, triggering the

airplane's left stall warning system (stick shaker) to activate.

        217.    The erroneous data from Flight 302's left AOA sensor also caused the airplane's MCAS

to activate and command automatic nose down trim inputs.

        218.    Flight 302's flight crew followed BOEING' s recommended procedures: the airplane's

cockpit voice recorder the First Officer calls out "stab trim cut-out" twice after the MCAS dove the

airplane down toward the ground, followed by the captain's concurrence, indicating that the pilots shut

off the electric trim.

        219.    Flight 302's flight crew, however, found it impossible to manually control the forces on

the airplane with the yoke.

        220.    Despite both pilots desperately pulling back on the yoke and attempting to manually trim

the airplane's nose together, they could not pull the airplane out of the MCAS-commanded dive.

        221.    Shortly before the crash, Flight 302's desperate pilots reengaged the electric trim and

began trimming the airplane's nose back up, but MCAS again activated and pushed the nose down.

        222.    At 8:44 AM local time (5:44 AM UTC), Flight 302 disappeared from radar and

impacted terrain approximately 28 miles southeast of the airport, destroying the airplane and killing all

157 people on board, including Mr. Thugge.

        223.    Flight 302 hit the ground with a nose-down dive angle of 40 degrees.




                                                  40
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 41 of 74 PageID #:1




        224.    Plaintiffs’ Decedent George K. Thugge suffered extreme fear, pain and injuries before

death, and multiple repeated painful and terrifying impacts prior to the final impact and death after

Flight 302 crashed.

        225.    The Flight 302 disaster demonstrated that BOEING did not properly, honestly, legally or

adequately respond to the Lion Air disaster, in particular that the BOEING 737 MAX 8 airplane should

have been grounded after the Lion Air crash and that BOEING should have taken all means to warn

operators, pilots, passengers, the public, the FAA and other safety regulators around the world.

        226.    The Flight 302 crash demonstrated that the information provided by BOEING to 737

MAX 8 pilots, including the recommended emergency procedure, was insufficient to address the

airplane's MCAS defect.

        227.    The Flight 302 crash demonstrated, just as had the Lion Air crash, that BOEING’s 737

MAX 8 violated the FAA Airworthiness Standards for Commercial Aircraft, which require that

airplanes must be safely controllable and maneuverable during all phases of flight and that it must be

possible to make safe and smooth transitions from one flight condition to another without exceptional

piloting skill, alertness, or strength.

        228.    Even after the crash of Flight 302, BOEING continued to insist that the 737 MAX 8

airplane was safe, misleading the FAA, operators, pilots, passengers, the public, and other nations

aviation regulators.

        229.    In the wake of the Flight 302 disaster, Boeing's CEO, Dennis Muilenburg, spoke twice

with President Donald J. Trump to assure him that the Boeing 737 MAX 8 was safe and should not be

grounded.

        230.    The FAA continued to side with BOEING over safety and the U.S. delayed the

grounding of the airplane while Secretary of Transportation Elaine Chao, who oversees the FAA, flew



                                                41
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 42 of 74 PageID #:1




from Austin, Texas to Washington, D.C. in a Boeing 737 MAX 8 to demonstrate her confidence in the

airplane's safety.

        231.    Of course by the time Secretary Chao took her 737 MAX 8 flight to pander to the media,

the U.S. airlines operating the 737 MAX 8 had meetings with BOEING, received additional briefings

and instructions and had been assured that U.S. operators of the 737 MAX 8 aircraft had the 737 MAX

8 safety features that other and foreign operators did not.

        232.    The President of the United States took the unprecedented step of ordering the FAA to

ground the aircraft, when his own FAA, FAA Administrator and DOT Secretary did not.

        233.    The President took this action after airlines and countries around the world grounded the

Boeing 737 MAX 8 because of safety concerns, two deadly crashes and many U.S.A. passengers

refusing to board Boeing 737 MAX 8 airplanes.

        234.    Finally on March 13, 2019, the FAA grounded the Boeing 737 MAX 8 and 737 MAX 9

airplanes, after the rest of the world had already taken such action. Only the skies of the U.S.A. and

U.S.A. citizens had been left exposed to grave danger by their own U.S.A. aviation safety regulators.

        235.    On April 5, 2019, BOEING’s CEO issued a statement acknowledging that the crashes of

Lion Air and Flight 302 were caused by MCAS and admitted that “[w]e have the responsibility to

eliminate this risk, and we know how to do it.” He continues, however, to deny that the airplane was

unsafe BOEING’s acts and omissions demonstrated reckless indifference and conscious disregard for

the safety of the flying public.

        236.    BOEING has many safety issues with the 737 MAX 8 in addition to those discussed

above because the BOEING 737 MAX 8 differs from previous aircraft models other than more

powerful engines to compete in the market with the European Airbus commercial aircraft, and

modifications to its tail assembly and landing gear, which caused changes to the airflow over the wings



                                                 42
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 43 of 74 PageID #:1




and tail, changes to weight and balance, changes to center of gravity, changes to flight characteristics

and changes in piloting and handling, among others, not approved by prior type production approvals

and amendments.

       237.    Additional differences on the 737 MAX 8 included, but were not limited to:

               1.      Abnormal nose-up pitching which is not allowed under 14 CFR §
                       25.203(a) “Stall Characteristics;

               2.      Maneuvering Characteristic Augmentation System (MCAS);

               3.      Angle of Attack Disagree Alert admitted by BOEING to have been
                       mistakenly enabled only on some aircraft (an error discovered in 2017 and
                       shared with the FAA but not corrected);

               4.      Altered labeling and purposes of the toggle switches to shut off power to
                       the horizontal stabilizer making it so there was no way for the pilots to
                       turn off aircraft functions including MCAS without turning off the thumb
                       buttons on the pilots’ yoke (“steering wheel”) that the pilots use to control
                       the horizontal stabilizer;

               5.      Changes to manuals, training, simulator modules and other information
                       and instruction products;

               6.      New engines, CFM LEAP-1B flow with a 69.4 inch diameter as opposes
                       to the prior 61 inch, producing different thrust;

               7.      New engine nacelles and pylons causing the engines to project further
                       forward;

               8.      New software;

               9.      New fuel systems;

               10.     New pneumatic systems;

               11.     New nose gear extension to give the bigger engines more ground
                       clearance, amounting to an 8 inch lift;

               12.     Changes to nose wheel to accommodate a larger nose gear strut;

               13.     New fly-by-wire spoiler system;

               14.     Reshaped tailcone;

                                                43
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 44 of 74 PageID #:1




               15.     New winglets with upward and downward airfoils;

               16.     Structural strengthening;

               17.     Onboard Network System;

               18.     Four 15.1 inch cockpit display screens;

               19.     New electronic air system;

               20.     The number of seats changed;

               21.     The range changed;

               22.     The length changed;

               23.     The wingspan changed;

               24.     Weight changes;

               25.     Center of gravity changes; and including but not limited to

               26.     Flight characteristics changes; among others.

                                               PILOT TRAINING

       238.    Instead of requiring additional pilot training and making clear changes, updates,

verifications and edits to manuals and instructional materials concerning the 737 MAX 8, BOEING

sought to address modifications on the 737 MAX 8 by designing and installing the MCAS.

       239.    The airlines and pilots were not informed or fully informed about MCAS and its

dangerous propensities nor were operators and pilots trained to spot and overcome 737 MAX 8

dangers, if that was even possible and the crashes of Lion Air and Flight 302 showed it was not

possible.

       240.    Not only did BOEING knowingly and intentionally failed to provide proper notification

to operators and pilots regarding when the MCAS was operating and active on the 737 MAX including

the Flight 302 aircraft, it did not warn operators and pilots that in certain circumstances it might cause

                                                   44
        Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 45 of 74 PageID #:1




the airplane to precariously pitch down, or automatically force the airplane into a cycle of recurring

and/or powerful dives. In addition, BOEING did not provide pilots with sufficient information about

how to immediately and properly respond to an MCAS that is forcing unwarranted and/or repeated

dives that can lead to tremendous forces on the flight controls that preclude safe recovery.

         241.   BOEING designed, produced, marketed and sold the aircraft and pilot and other

manuals, instructions and informational materials which did not provide notice and proper guidance on

addressing and/or overcoming the MCAS commands, or of many of the other changes to the 737 MAX

8 model which affected the operation of the plane.

         242.   At the certification of the 737 MAX 8, the FAA delegated to BOEING substantially all

of safety analysis and certification not only of the plane but also the certification of the training,

manuals and other such instructions.

         243.   BOEING was responsible for the analysis, development, writing, updating, testing,

verification, production, marketing and sales of its manuals and instructional materials.

         244.   BOEING in these materials deliberately and falsely led the airline aircraft purchasers

into believing that pilots did not need additional flight training on the 737 MAX 8, and that purchasers

did not need to be fully informed about the 737 MAX 8. BOEING did this to entice purchase of the

737 MAX 8 by marketing that minimal desktop or no training was necessary in transitioning to the

subject aircraft. The manuals, whether printed, electronic software, and other materials including

marketing materials, perpetuated BOEING’s myths and intentionally concealed the danger,

intentionally defrauding operators, pilots, passengers and the public.

         245.   Due to the intentional misrepresentations and concealment by BOEING, pilots of the

737 MAX 8 lacked proper training and airlines and the public were defrauded, and Decedent lost his

life.



                                                  45
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 46 of 74 PageID #:1




        246.    Thus, after October 29, 2018, when the Lion Air BOEING 737 MAX 8 crashed into the

sea shortly after take-off, the FAA issued an Emergency Airworthiness Directive (AD) 2018-23-51 that

identified the “unsafe condition…likely to exist or develop” in the subject aircraft, but neither

BOEING, nor the FAA, sought to ground the 737 MAX 8 -- not for the defects in the aircraft or for the

defects in the manuals, training and other materials.

        247.    BOEING could have voluntarily grounded the 737 MAX 8 by voluntarily relinquishing

or tendering its certification. BOEING did not do so despite having greater knowledge than the FAA or

the airlines and pilots of the “unsafe condition…likely to exist or develop.”

        248.    Therefore on the date of the subject crash, the aircraft possessed a certificate of

airworthiness which BOEING could have voluntarily revoked and should have long before Flight 302.

               THE PILOTS DID NOT CAUSE THE PLANE TO MALFUNCTION

        249.    The pilots possessed the training, certificates, licenses, and qualifications to conduct the

flight and there were no adverse weather conditions affecting the flight.

        250.    The pilots had completed all the training which BOEING claimed was necessary to

operate the aircraft.

        251.    The pilot(s) on the subject aircraft followed the protocol that had been made known to

them as best they could under emergent circumstances, with little altitude and thus little time to

troubleshoot and overcome the MCAS system.

        252.    Despite the flight crew’s best efforts, the crew was unable to pull the 737 MAX 8 out of

the deadly uncommanded dive.

                                               SUMMARY

        253.    BOEING recklessly violated a fundamental principle of air safety by designing the flight

control system of the subject aircraft with a single-point failure mode that would foreseeably trigger a



                                                  46
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 47 of 74 PageID #:1




series of events that would cause a loss of control of the plane and end in a crash. BOEING repeated

the reckless actions it took in the 737 program in the early 1990s with a single point failure rudder

assembly. Now, as before in the 737 program, this single point failure caused multiple 737s to perform

uncommanded nose-dives into the ground and kill hundreds of people.

       254.    The investigation by the air accident investigators to date has not found other causes that

interfered with normal operation or caused this crash.

       255.    At the time the Flight 302 aircraft left the custody and control of BOEING and entered

the market, by and through the actions or omissions of BOEING, the subject BOEING aircraft, and the

BOEING aircraft manuals and other instructional materials were defective in design, failed to require

safety standards, had inadequate warnings, had inadequate instructions and disclosures, and were

unreasonably dangerous including but not limited to the following, among others:

               a.      the subject aircraft’s automated flight control system on the 737 MAX series
                       forced the aircraft to dive, nose down, automatically, toward the ground in
                       situations where such dives are unwarranted, uncommanded, unreasonably
                       dangerous, and erroneous;

               b.      the subject aircraft’s, electrical and computer components, erroneously and
                       automatically, forced the nose of the airplane down, forcing it to dive, even when
                       the aircraft is being flown manually by pilots;

               c.      the subject aircraft’s flight control system incorrectly and automatically operated
                       the aircraft in such a way as to cause repeated excessive nose-down inputs and
                       significant altitude loss which was catastrophic and deadly when it occurred on
                       Flight 302;

               d.      the subject aircraft’s automatic MCAS flight control system dangerously and
                       defectively forced the stabilizer to get very far out of trim causing excessive
                       and uncontrollable forces to occur, which prevented successful manual
                       trimming to allow for safe recovery;

               e.      the subject aircraft’s sensors were defective and generated false readings,
                       including false readings related to the aircraft’s AOA—the angle between the
                       wing and the oncoming airflow—which triggered the aircraft’s automated flight
                       management and control systems to push the aircraft’s nose downward;



                                                47
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 48 of 74 PageID #:1




               f.      the subject aircraft lacked standard safety equipment, including a comparative
                       AOA indicator, that would have indicated discrepancies between sensors in a
                       given flight configuration which caused it to be unreasonably dangerous;

               g.      the subject aircraft’s cut-off switches were altered and leaving the pilots unable
                       to correct the subject aircraft’s automatic dive in the manner in which they were
                       trained;

               h.      the subject aircraft’s lack of redundancies in its sensors rendered it unreasonably
                       dangerous because inputs forced the aircraft into an uncontrollable nosedive;

               i.      BOEING’s lack of warnings to the airlines, pilots, passengers, regulators and all
                       intended third-party consumers about the defective automation that caused the
                       subject aircraft to dive;

               j.      BOEING’s lack of training to users, including of potential manual overrides to
                       the subject aircraft’s defective system and a lack of training in high-speed nose
                       low recovery;

               k.      BOEING’s incorporation of material changes without sufficient testing and data;

               l.      BOEING’s failure to properly and adequately test the subject aircraft, its flight
                       control system, and its sensors; and

               m.      BOEING’s marketing and defective manuals, training, and other information
                       and materials about the 737 MAX 8 were incomplete, misleading, and
                       intentionally concealed dangerous defects.


                                   COUNT I
                      STRICT PRODUCTS LIABILITY – AIRCRAFT

       256.    All other paragraphs of this Complaint are incorporated herein by reference.

       257.    At all relevant times, the subject aircraft was sold and delivered by BOEING

without being altered by some other party and without material change in the condition in which

it was sold and delivered, and it was being used as intended by, or in a manner that was

reasonably foreseeable to, BOEING.

       258.    The subject aircraft was unreasonably dangerous as designed. At the time of its

manufacture, the likelihood that the subject aircraft would cause serious bodily injury or death to



                                                48
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 49 of 74 PageID #:1




passengers aboard the subject aircraft, including Plaintiffs’ Decedent, and the magnitude of harm

and risk of death and serious bodily injury clearly outweighed the burden and cost on BOEING

in designing the subject aircraft in a way that would have prevented the harm, including standard

safety equipment, and providing adequate warnings of such defects.

        259.    BOEING's defects in the design and lack of warnings of the subject aircraft caused

the subject crash, which directly, proximately, and foreseeably caused the pre-impact injury, fear

of impending and imminent death, conscious suffering, and ultimate death of Plaintiffs’ Decedent.

        260.    The Plaintiffs claim all damages available under all applicable law, including pre-

impact conscious pain and suffering, fear of impending and imminent death, multiple impacts

and injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial expenses,

and/or related medical expenses in an amount according to proof at trial.

        261.    The Plaintiffs claim all damages available to the Estate, the survivors, and

the beneficiaries, under all applicable law, including those pecuniary losses, loss of

companionship, loss of guidance, loss of consortium, loss of advice, loss of society, and damages

associated with grief, sorrow, and mental suffering, as well as pain and suffering and emotional

distress.

        262.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING's financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future.



                                                   49
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 50 of 74 PageID #:1




                                COUNT II
                  NEGLIGENCE—PRODUCTS LIBILITY - AIRCRAFT

       263.     All other paragraphs of this Complaint are incorporated herein by reference.

       264.    At all relevant times, BOEING owed a duty to use reasonable care, and to

exercise the highest degree of care, in planning, designing, certifying, manufacturing,

assembling, installing, overhauling, modifying, repairing, testing, inspecting, marketing,

advertising, and distributing its aircraft, including the subject aircraft and its component parts,

so as to not cause serious bodily injury to, or the death of, the subject aircraft's passengers,

including Plaintiffs’ Decedent.

       265.    BOEING negligently breached the duty of care it owed to the Plaintiffs and the

Plaintiffs’ Decedent by negligently, carelessly, and recklessly designing the subject aircraft with

unreasonably dangerous defects, by designing an unreasonably dangerous product that failed to

perform in a manner reasonably to be expected based upon its nature and intended function, and

by placing the subject aircraft into the market with unreasonably dangerous design defects.

       266.    BOEING's defects in the design and lack of warnings of the subject aircraft

caused the subject crash, which directly, proximately, and foreseeably caused the pre-impact

injury, fear of impending and imminent death, conscious suffering, and ultimate death of

Plaintiffs’ Decedent.

       267.    The Plaintiffs claim all damages available under all applicable law, including pre-

impact conscious pain and suffering, fear of impending and imminent death, multiple impacts

and injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial expenses

and/or related medical expenses in an amount according to proof at trial.

       268.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,

                                                 50
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 51 of 74 PageID #:1




loss of guidance, loss of consortium, loss of advice, loss of society, and damages associated with

grief, sorrow, and mental suffering, as well as pain and suffering and emotional distress.

        269.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING's financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future.

                                      COUNT III
                           BREACH OF WARRANTY – AIRCRAFT

        270.    All other paragraphs of this Complaint are incorporated herein by reference.

        271.    BOEING was the designer, manufacturer, assembler, producer, distributor, and/or

seller of the subject aircraft, and/or its component parts, involved in the subject crash.

        272.    Prior to the subject crash, BOEING expressly and/or impliedly warranted

and represented that the subject aircraft and its component parts was airworthy, of merchantable

quality, both fit and safe for the purpose of commercial air travel for which it was designed,

intended, and used, and free from all defect. The subject aircraft and its component parts were in

substantially similar material condition at delivery to Ethiopian Airlines.

        273.    Plaintiffs’ Decedent, as one of the passengers on the subject aircraft and flight,

was an intended third-party consumer of BOEING's warranties that the subject aircraft was

airworthy, of merchantable quality, both fit and safe for the purpose of commercial air travel for

which it was designed, intended, and used, and free from all defects.




                                                   51
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 52 of 74 PageID #:1




        274.    Plaintiffs’ Decedent reasonably relied upon said warranties of safety to his and

his family’s detriment, suffering and death.

        275.    BOEING's breach of express and/or implied warranties of the subject aircraft

caused the subject crash, which directly, proximately, and foreseeably caused the pre-impact

injury, fear of impending and imminent death, conscious suffering, and ultimate death of

Plaintiffs’ Decedent.

        276.    The Plaintiffs claim all damages available under all applicable law, including pre-

impact conscious pain and suffering, fear of impending and imminent death, multiple impacts

and injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial expenses

and/or related medical expenses in an amount according to proof at trial.

        277.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,

loss of guidance, loss of consortium, loss of advice, loss of society, and damages associated with

grief, sorrow, and mental suffering, as well as pain and suffering and emotional distress.

        278.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING's financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future.

                                        COUNT IV
                               FAILURE TO WARN – AIRCRAFT

        279.    All other paragraphs of this Complaint are incorporated herein by reference.

                                                   52
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 53 of 74 PageID #:1




       280.    At all relevant times, BOEING negligently failed to warn the public and

passengers, the airlines, the pilots, the users, the intended third-party consumers of the 737 MAX

8's unreasonably dangerous and defective design, including that the aircraft would un-

commanded and uncontrollably dive because of erroneous sensors,

       281.    At all relevant times, BOEING had knowledge that the subject aircraft was

defective, dangerous, unsafe, and not airworthy and had knowledge of the unreasonably unsafe

design of the AOA sensor and automated MCAS, the unstable pitch-up flight characteristic and

the many dangerous system design changes to the 737 MAX 8 as well as the magnitude of risk

for serious bodily injury and death if those systems were to fail.

       282.    Ordinary consumers, including pilots, flight attendants, passengers and Decedent,

would not have recognized the potential risks presented by the subject aircraft's unreasonably

dangerous and defective design.

       283.    BOEING's defects in the design and lack of warnings of the subject aircraft

caused the subject crash, which directly, proximately, and foreseeably caused the pre-impact

injury, fear of impending and imminent death, conscious suffering, and ultimate death of

Plaintiffs’ Decedent.

       284.    The Plaintiffs claim all damages available under all applicable law, including pre-

impact conscious pain and suffering, fear of impending and imminent death, multiple impacts and

injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial expenses, and/or

related medical expenses in an amount according to proof at trial.

       285.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,




                                                 53
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 54 of 74 PageID #:1




loss of guidance, loss of consortium, loss of advice, loss of society, and damages associated with

grief; sorrow, and mental suffering, as well as pain and suffering and emotional distress.

       286.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING's financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future. BOEING intentionally concealed the inherent dangers of the subject aircraft and

purposely choose not to warn domestic and international airlines, pilots, passengers, the

Decedent and the world wide community at large, of the plane’s concealed defects.

           MANUALS, TRAINING, SIMULATORS AND OTHER DOCUMENT
             PUBLICATIONS, MATERIALS AND REPRESENTATIONS

       287.    When BOEING produces, markets and sells an aircraft, BOEING also produces,

markets and sells flight, maintenance, training and other manuals and documents, as well as

software, subscriptions and simulators and/or simulator modules and software, which BOEING

also promoted as being approved, safe, appropriate and adequate for the safe and airworthy

operation of BOEING aircraft.

       288.    Those manuals, documents and other materials (generally referred to herein as

manuals) may include but are not limited to:

               Weight and Balance Manuals
               Maintenance Planning Data Document (MPD)
               Master Minimum Equipment Lists
               Maintenance Manuals
               Software Manuals
               Interactive Fault Isolation Manuals (IFIM)
               Maintenance Review Board Documents (MRB)

                                                  54
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 55 of 74 PageID #:1




              Flight Crew Data
              Cabin Crew Data
              Training Requirements
              Flight Crew Training Manuals (FCTM)
              Flight Crew Operations Manuals (FCOM)
              Airplane Flight Manuals (AFM)
              Aircraft Operating Manuals (AOM)
              Aircraft Maintenance Manuals (AMM)
              Quick Reference Handbooks (QRH)
              Simulator Management & Support Manuals
              Flight Operations Manuals (FOM)
              Avionics Maintenance & Training Manuals
              Technical Training Manuals (TTM)
              Mandatory Maintenance Instructions
              Boeing Technical Content Management, Technical Documentation, Technical
              Publications, and Training Materials
              Boeing Flight Training, Pilot Services, and Pilot Development
              Boeing Operational and Training Notes
              Boeing Checklists
              Instructions for Continued Airworthiness
              Simulator Software and Modules
              And others.

       289.   These manuals and other items listed above, among others, are a separate

BOEING product, separate and different from the aircraft, including but not limited to

situations where:

              a.     Defects exist in the manual that do not exist in the plane;

              b.     Defects or other problems exist in the plane but are not, or not adequately
                     addressed in the manual;

              c.     The manuals or other items were obtained in separate transactions from
                     the sale or lease of the plane;

              d.     The items are continuing subscriptions or services; and

              e.     BOEING produced, provided, written, developed and marketed updates,
                     edits, corrections, additions, amendments, or any other subsequent
                     materials and they are erroneous, defective, inadequate, dangerous or
                     misleading.




                                              55
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 56 of 74 PageID #:1




       290.    The relevant products liability law recognizes separate and distinct claims for

defective separate products.

       291.     Most of the manuals and items are not or not required to be carried on the plane

and thus they are not part of the aircraft, but a separate product.

       292.    Express warranties as defined by South Carolina law include not only

affectations of facts or promises made by sellers relating to their good but also to descriptions of

goods and statements proving that the product performs in a certain manner.

       293.    BOEING manuals and other such items promise and warrant safe operation if the

user follows the instructions contained therein, and this constitutes an express warranty.

       294.    Using these products as directed, the manuals and other such materials failed to

perform as warranted thereby causing or contributing to the crash of Flight 302 and the death of

Decedent.

       295.    Errors in BOEING manuals and other materials were introduced both before and

after the Lion Air crash, but all times relevant herein before the Ethiopian Airline crash.

                                    COUNT V
                       STRICT PRODUCTS LIABILITY – MANUALS

       296.    All other paragraphs of this Complaint are incorporated herein by reference.

       297.    At all relevant times, the subject manuals training and other such materials were

sold and delivered by BOEING without being altered by some other party and without material

change in the condition in which they were sold and delivered, and they were being used as

intended by, or in a manner that was reasonably foreseeable to, BOEING.

       298.    The subject manuals and other materials were unreasonably dangerous as

designed. At the time of its manufacture, the likelihood that the subject manuals and materials

would cause serious bodily injury or death to passengers aboard the subject aircraft, including

                                                 56
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 57 of 74 PageID #:1




Plaintiffs’ Decedent, and the magnitude of harm and risk of death and serious bodily injury

clearly outweighed the burden and cost on BOEING in developing, writing and producing the

subject manuals and materials in a way that would have prevented the harm, including increased

training and providing adequate warnings of such defects.

       299.    BOEING’s defects in the design and lack of warnings of the subject manuals and

materials caused the subject crash, which directly, proximately, and foreseeably caused the pre-

impact injury, fear of impending and imminent death, conscious suffering, and ultimate death of

Plaintiffs’ Decedent.

       300.    The Plaintiffs claim all damages available under all applicable law, including

pre-impact conscious pain and suffering, fear of impending and imminent death, multiple

impacts and injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial

expenses, and/or related medical expenses in an amount according to proof at trial.

       301.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,

loss of guidance, loss of consortium, loss or advice, loss of society, and damages associated

with grief, sorrow, and mental suffering, as well as pain and suffering and emotional distress.

       302.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING’s financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future.



                                                  57
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 58 of 74 PageID #:1




                                COUNT VI
                  NEGLIGENCE—PRODUCTS LIABILITY – MANUALS

       303.    All other paragraphs of this Complaint are incorporated herein by reference.

       304.    At all relevant times, BOEING owed a duty to use reasonable care, and to

exercise the highest degree of care, in planning, designing, certifying, writing, producing,

modifying, repairing, testing, inspecting, marketing, advertising, and distributing its manuals,

training and other materials so as to not cause serious bodily injury to, or the death of, the

subject aircraft’s passengers, including Plaintiffs’ Decedent.

       305.    BOEING negligently breached the duty of care it owed to the Plaintiffs and the

Plaintiffs’ Decedent by negligently, carelessly, and recklessly designing, writing, editing,

producing and distributing the subject manuals, training and materials with unreasonably

dangerous defects, by designing an unreasonably dangerous product that failed to perform in a

manner reasonably to be expected based upon its nature and intended function, and by placing

the subject manuals into the market with unreasonably dangerous design defects.

       306.    BOEING’s defects and lack of warnings in the subject manuals, training and

materials caused the subject crash, which directly, proximately, and foreseeably caused the pre-

impact injury, fear of impending and imminent death, conscious suffering, and ultimate death of

Plaintiffs’ Decedent.

       307.    The Plaintiffs claim all damages available under all applicable law, including

pre-impact conscious pain and suffering, fear of impending and imminent death, multiple

impacts and injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial

expenses and/or related medical expenses in an amount according to proof at trial.

       308.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,

                                                 58
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 59 of 74 PageID #:1




loss of guidance, loss of consortium, loss of advice, loss of society, and damages associated

with grief, sorrow, and mental suffering, as well as pain and suffering and emotional distress.

       309.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING’s financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future.

                                     COUNT VII
                           BREACH OF WARRANTY – MANUALS

       310.    All other paragraphs of this Complaint are incorporated herein by reference.

       311.    BOEING was the designer, writer, editor, producer, distributor, and/or seller of

the subject manuals, training and other materials involved in the subject crash.

       312.    Prior to the subject crash, BOEING expressly and/or impliedly warranted and

represented that the subject manuals, training and other materials were airworthy of

merchantable quality, both fit and safe for the purpose of commercial air travel for which they

were designed, written, published, edited, intended, and used, and free from all defect. The

subject manuals, training and other materials were in substantially similar material condition at

delivery to Ethiopian Airlines.

       313.    Plaintiffs’ Decedent, as one of the passengers on the subject aircraft and flight,

was an intended third-party consumer of BOEING’s warranties that the subject manuals were

airworthy, of merchantable quality, both fit and safe for the purpose of conducting commercial

air travel operators for which it was designed, intended, and used, and free from all defects.

                                                  59
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 60 of 74 PageID #:1




       314.    Plaintiffs’ Decedent reasonably relied upon said warranties of safety to his

detriment, suffering and death.

       315.    BOEING’s breach of express and/or implied warranties of the subject manuals

caused the subject crash, which directly, proximately, and foreseeably caused the pre-impact

injury, fear of impending and imminent death, conscious suffering, and ultimate death of

Plaintiffs’ Decedent.

       316.    The Plaintiffs claim all damages available under all applicable law, including

pre-impact conscious pain and suffering, fear of impending and imminent death, multiple

impacts and injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial

expenses and/or related medical expenses in an amount according to proof at trial.

       317.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,

loss of guidance, loss of consortium, loss of advice, loss of society, and damages associated

with grief, sorrow, and mental suffering, as well as pain and suffering and emotional distress.

       318.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING’s financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future.

                                      COUNT VIII
                              FAILURE TO WARN – MANUALS

       319.    All other paragraphs of this Complaint are incorporated herein by reference.

                                                  60
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 61 of 74 PageID #:1




       320.    At all relevant times, BOEING negligently failed to warn the public and

passengers, the airlines, the pilots, the users, Decedent, other intended third-party consumers

and other nations safety regulators of the 737 MAX 8’s unreasonably dangerous and defective

manuals, training and other materials including that the manuals did not reveal the existence of

a system which could cause uncommanded and uncontrollable dive that it could be impossible

for the pilots to save this plane, and other dangerous and deadly conditions.

       321.    At all relevant times, BOEING had knowledge that the manuals, training and

other materials were defective, dangerous, unsafe, and not airworthy and had knowledge of the

unreasonably safe design of the AOA sensor, automated MCAS changes to the cut-off switches,

and others which were not revealed in the manuals, as well as the magnitude of risk for serious

bodily injury and death because the manuals did not disclose, train and warn about those

systems.

       322.    Ordinary consumers, including pilots and passengers, would not have recognized

the potential risks presented by the subject manuals, training and other materials unreasonably

dangerous and defective design and dangerous condition.

       323.    BOEING’s defects in the design and lack of warnings of the subject manuals and

materials caused the subject crash, which directly, proximately, and foreseeably caused the pre-

impact injury, fear of impending and imminent death, conscious suffering, and ultimate death of

Plaintiffs’ Decedent.

       324.    The Plaintiffs claim all damages available under all applicable law, including

pre-impact conscious pain and suffering, fear of impending and imminent death, multiple

impacts and injuries, ultimate death, lost earnings and earning capacity, funeral and/or burial

expenses and/or related medical expenses in an amount according to proof at trial.



                                                61
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 62 of 74 PageID #:1




       325.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,

loss of guidance, loss of consortium, loss of advice, loss of society, and damages associated

with grief, sorrow, and mental suffering, as well as pain and suffering and emotional distress.

       326.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and wanton conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING’s financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future. BOEING intentionally concealed the inherent dangers of the subject manuals and

purposely choose not to warn domestic and international airlines, pilots, passengers and the

world wide community at large of the dangerous defects associated with these manuals and

materials.

                           COUNT IX
PUNITIVE DAMAGES UNDER THE NONECONOMIC DAMAGES AWARD ACT OF 2005

       327.    All other paragraphs of this Complaint are incorporated herein by reference.

       328.    Pursuant to the South Carolina Code of Laws Section 15-32-200 et seq., and

comparable statutes in Illinois, Plaintiff is entitled to claim punitive damages.

       329.    BOEING’s behavior as set forth herein and as discovery in this litigation and

other federal criminal and civil investigations will further prove, amounts to willful, wanton,

egregious, outrageous and actionable behavior, which was knowingly and intentionally

undertaken and is dangerous and deadly.




                                                  62
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 63 of 74 PageID #:1




       330.    Pursuant to the statute Plaintiffs may not request an amount, and therefore only

respectfully request all punitive amounts allowed by law.

       331.     However, in the event the jury shall return a punitive damages verdict in excess

of the greater of three times the amount of compensatory damages to each claimant entitled

thereto or the sum of five hundred thousand dollars, the Plaintiffs request the court consider, as

expressly allowed by statute, whether BOEING’s conduct together with the high likelihood of

injury resulting from the conduct, was known or approved by BOEING’s managing agent

director, officer or the person making policy decisions on behalf of BOEING or whether

BOEING’s actions could subject BOEING to conviction of a felony and those actions and course

of conduct of BOEING are proximate causes of Plaintiffs’ damages, and in such case the

punitive damages may not exceed the greater of four times the amount of compensatory damages

to each claimant or two million dollars per claimant.

       332.    As the President, Chairman and CEO of BOEING, Dennis Muilenburg, has

already stated he approved and condoned BOEING’s behaviors and BOEING is already under

federal criminal investigation, Plaintiff requests the application of all such punitive provisions.

Should BOEING be convicted of or plead guilty to a felony arising out of the same acts or course

of conduct complained of herein and that act or course of conduct is the proximate cause of

Plaintiffs’ damages, pursuant to Section 15-32-530(c)(2) and any and all corporate statutes in

Illinois or other relevant laws as may be applicable after conflicts and choice of law analysis,

there shall be no cap on punitive damages and Plaintiffs request to amend and supplement this

Complaint and these claims should BOEING so plead or be convicted so as to recover unlimited

punitive damages.




                                                 63
      Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 64 of 74 PageID #:1




          333.   Just one example of BOEING’s suspected criminal behavior concerns false

statements to the federal government about BOEING’s conduct of the flight testing of the 737

MAX 8. Federal law 14 C.F.R. §25.203, Stall Characteristics, mandates “No abnormal nose-up

pitching may occur.”

          334.   BOEING was required to conduct flight testing specifically to prove this did not

occur. The 737 MAX 8 failed stall testing with test pilots.

          335.   The federal regulations require that the aircraft must also be recoverable by

average or normal rated pilots. The 737 MAX 8 failed stall testing with average or normal rated

pilots.

          336.   Instead of re-designing and fixing the aircraft to eliminate the pitching up and to

comply with federal law including §25.203, BOEING devised a false and misleading special

exception or regulation clarification which, by misleading the government as to the purpose,

gave BOEING, and only BOEING, an exception based on false and misleading information and

concealment of defects, all in violation of the federal “no pitching up” regulation.

          337.   To eliminate the illegal pitching up characteristic of the 737 MAX 8 without

fixing the airframe, BOEING developed the MCAS system, but instead of telling the federal

government what the system was really intended to do, that being to mask the pitching up of the

737 MAX 8, BOEING falsely told the U.S. federal government and other nations’ governments

that the purpose of the MCAS was to “allow the aircraft operator or pilot to extract maximum

performance from the aircraft.” See U.S. Patent Number US 9,703,293 B2, July 11, 2017, filed

August 31, 2015, attached hereto as Appendix III, under scoring added.

          338.   Thus, after failing the flight tests, BOEING concocted the MCAS, falsely told the

federal government the system was for “maximum performance” and “competitive advantages



                                                  64
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 65 of 74 PageID #:1




during the aircraft certification process”, and permitted BOEING “to realize the performance

advantages granted by regulatory authorities.” See pages 1, 6 and 8 of Appendix III.

       339.    BOEING filed its patent application for its computerized stall protection system,

clearly concealing the true purpose of the MCAS and demonstrating that BOEING knew its 737

MAX 8 could not meet the federal requirement of §25.203, but hid that defect from the federal

government by falsely stating the MCAS was for competitive performance advantage. The

patent failed to identify the 737 MAX 8 or the MCAS by name and intentionally conceals and

falsely states the purpose of the MCAS as allowing the operator and pilot to exact maximum

performance from the aircraft rather than to correct the nose-up pitching of the 737MAX 8 that

renders the 737 MAX 8 unairworthy.

       340.    This request is consistent with and in furtherance of the FAA statement and the

stated intention of the FAA that the FAA believes subjecting BOEING to private liability is the

most effective, forceful and convincing way to cause BOEING to meet (and hopefully exceed)

its obligations under Federal Aviation Regulations, as set forth and quoted above on page 11 and

specifically set forth in paragraph 58.

                                                COUNT X

          VIOLATION OF SOUTH CAROLINA AND/OR OTHER RELEVANT
                     UNFAIR TRADE PRACTICES ACTS

       341.    All other paragraphs of this Complaint are incorporated herein by reference.

       342.    Defendant BOEING and its employees, contractors, agents and assigns, and each

of them, individually and collectively committed unfair methods of competition and unfair

conduct in their pursuit of trade or commerce which is offensive to public policy and/or immoral,

unethical or oppressive, in deceptive acts and practices, all in violation of the South Carolina




                                                 65
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 66 of 74 PageID #:1




Unfair Trade Practices Act, Section 39-5, et seq., and any other such state laws aftern conflicts

and choice of law analysis and particularly, but without limitation:

               a.      Unfairly and deceptively making statements about the 737 MAX 8, and
                       concealing dangerous defects, and marketing, advertising, drafting,
                       editing, publishing, and selling the aircraft and flight maintenance,
                       training, software, simulator, technical content and other guidance related
                       to the 737 MAX 8 and other, edits, bulletins and directives, which
                       together with changes revisions were also defective, which were used in
                       and distributed to operators of the BOEING aircraft, operators, pilots,
                       passengers, regulators, and the public, and harming Decedent and these
                       Plaintiffs;

               b.      BOEING knew or should have known that its representatives, advertising,
                       claims, manuals and other publications, (as well as its 737 MAX 8
                       aircraft) were defective, erroneous and misleading in that they contained
                       many errors and dangerous omissions;

               c.      BOEING clearly knew that its marketing, advertising, its representations,
                       claims and statements after the crash of Lion Air, and its publications,
                       representations, statements, the revisions to the erroneous manuals and
                       other information were themselves erroneous, defective, misleading,
                       dangerous and insufficient;

               d.      BOEING knew its marketing was deceptive erroneous, and misleading,
                       and it made statements, representations, and manuals and/or erroneous
                       revisions and other materials that were deceptive and unfair in that they
                       concealed information that could lead to aviation accidents, injuries and
                       death, and in fact did lead to the crash of Lion Air before the crash of
                       Ethiopian Airlines Flight 302, and the crash of the subject flight;

               e.      BOEING unfairly and deceptively advertised to Ethiopian Airlines and
                       other 737 MAX 8 operators that the aircraft and its training and manuals
                       and revisions were adequate when they were not;

               f.      BOEING unfairly and deceptively failed to advise Ethiopian Airlines and
                       other operators and the public in BOEING marketing and communications
                       that there was a defect with the aircraft its manuals, its representations,
                       flight characteristics and all other defects and violations set forth herein
                       and as will be further revealed in federal investigations and discovery in
                       this litigation.

       343.    Defendant BOEING’s false, misleading and deceptive marketing and other

representations about its aircraft and manuals, and BOEING’s advertising, marketing, drafting,

                                                66
        Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 67 of 74 PageID #:1




editing, publishing, selling, placing into streams of commerce, encouraging and/or requiring

reliance on these other and BOEING’s representations demonstrates BOEING’s capacity to

deceive. BOEING’s deceptive practices had an impact on the public interest, harming and

damaging the public interest. BOEING has a potential to repeat its harmful, deceitful, dangerous

and deadly practices, as demonstrated that BOEING has already repeated such practices in the

737 program in the 1990s and now in the provision of BOEING goods and services related to the

737 MAX 8.

         344.   BOEING’s practices constituted unfair and deceptive acts which caused injury

and death, and which were willful and knowing violations of § 39-5 et. seq., and other similar

laws.

         345.   BOEING had actual knowledge its practices, statements, representations,

marketing, manuals and/or revisions, as well as its aircraft and other goods and services, were

defective, false, misleading, incomplete, dangerous and deadly, but BOEING attempted to and

did conceal.

         346.   Defendant BOEING knew or should have known these practices were in violation

of Sections 39-5-20 et seq. of the South Carolina Unfair Trade Practices Acts, and other similar

laws.

         347.   Defendant used and employed these acts or practices in willful, knowing,

intentional, outrageous, egregious and possible criminal violations of the law.

         348.   As a result of the unfair and deceptive conduct of Defendant BOEING, and its

agents individually and collectively, consumers were harmed, including Mr. Thugge who was a

person injured, and killed, by BOEING’s use of the above described deceptive representations,

which are methods, acts and/or practices unlawful under South Carolina law. Therefore,



                                                67
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 68 of 74 PageID #:1




Plaintiffs herein were all consumers harmed by BOEING’s practices and they are entitled to

bring this action under South Carolina law, and other similar state laws.

       349.    Pursuant to Section 39-5-140, and other such laws, Plaintiffs are entitled to bring

this action for any ascertainable loss, and request damages equivalent to all ascertainable losses

according to proof at trial, and in addition three times the actual damages, and in addition

attorney’s fees and costs.

                                         COUNT XI
                                     CIVIL CONSPIRACY

       350.    All other paragraphs of this Complaint are incorporated herein by reference.

       351.    BOEING conspired with and consented to a scheme, device, plan, and agreement

with other entities and individuals, including ODA personnel and BOEING suppliers,

contractors, subcontractors, agents and assigns, to certify the BOEING 737 MAX series in

violation of the laws and regulations of the United States for the purpose of speeding up the

approval process of the BOEING 737 MAX series, to give BOEING a financial and competitive

advantage in the aviation industry and to help BOEING compete against Airbus.

       352.    BOEING and these other entities and individuals engaged in concerted actions

to deceive, deny, conceal, or otherwise downplay the hazards and safety problems, concerns and

defects in the BOEING 737 MAX 8 including its MCAS, heavier and repositioned engines, and

unstable aerodynamics, and many other defects all in violation of federal regulations.

       353.    BOEING committed tortious and/or unlawful actions in furtherance of the

conspiracy, including by failing to correctly classify the safety concerns presented by the MCAS;

by failing to adhere to industry standards and regulations in designing and testing the 737 MAX;

by failing to recuse itself from the certification process when it knew or should have known that

it was acting under extreme financial pressure to certify the 737 MAX as soon as possible; and

                                                68
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 69 of 74 PageID #:1




by applying pressure, whether directly or indirectly, to the BOEING personnel that had been

delegated regulatory authority to certify the 737 MAX without appropriate testing and data, and

without adequate time to properly and adequately complete the testing.

        354.    As a direct and proximate result of this conspiracy, Plaintiffs’ Decedent has

suffered multiple impacts and injuries, fear of impending and imminent death, conscious

suffering, the impact upon the crash and thereafter the ultimate death of Plaintiffs’ Decedent.

        355.    The Plaintiffs claim all damages available under all applicable law, including pre-

impact conscious pain and suffering, fear of impending and imminent death, ultimate death, lost

earnings and earning capacity, funeral and/or burial expenses, and/or related medical expenses in

an amount according to proof at trial.

        356.    The Plaintiffs claim all damages available to the Estate, the survivors, and the

beneficiaries under all applicable law, including those pecuniary losses, loss of companionship,

loss of guidance, loss of consortium, loss of advice, loss of society, and damages associated with

grief, sorrow, and mental suffering, as well as pain and suffering and emotional distress.

        357.    Based on the foregoing, BOEING acted willfully, wantonly, with oppression,

fraud, malice, and/or with a knowing, conscious, and/or reckless disregard for the rights and/or

safety of others, such that Plaintiffs request that the trier of fact award Plaintiffs additional

damages sufficient to punish BOEING for its outrageous and deplorable conduct in an amount

reasonably related to Plaintiffs’ actual damages and BOEING's financial condition for the

purpose of deterring BOEING and others similarly situated from engaging in similar conduct in

the future.




                                                   69
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 70 of 74 PageID #:1




        358.    Strong equitable reasons justify the allowance of punitive damages in this unique

catastrophic case that has a direct bearing on safe air travel and public safety at large in the

United States and worldwide.

        359.    The Multi Forum Multi Jurisdiction, Act 28 U.S.C. § 1369 is governed by a

choice of law analysis for substantive law on liability and damages and punitive damages are

permitted under South Carolina law, as well as other and additional states of Defendant’s

domicile and a BOEING major manufacturing location, and a BOEING home state as evidenced

by hundreds of millions of dollars of tax incentives paid to BOEING to locate to, reside in, be at

home in and be domiciled in South Carolina, as well as in other states including Illinois.

        360.    BOEING had knowledge of the magnitude of risk of serious bodily harm, fear of

impending death, and death if there was a design defect and/or a failure to warn about a design

defect that could cause the aircraft to automatically dive without pilot input.

        361.    In designing, manufacturing, assembling and selling the accident aircraft with the

defects set forth in all Counts herein and in performing or failing to perform the acts set forth

said counts, defendant BOEING acted willfully, wantonly, recklessly, and with an intentional or

conscious disregard for the safety of Plaintiffs’ Decedent and the other 156 Decedents on the

subject aircraft.

        362.    Specifically, Defendant BOEING had actual knowledge of these perilous defects

as summarized in this Complaint, and the alarming and deadly findings of the substantially

similar Lion Air Flight 610 crash and subsequent FAA Airworthiness Directive. BOEING

admitted publicly it had knowledge at least in 2017 and the evidence addressed herein which

shows knowledge before 2017. Nonetheless, BOEING consciously and intentionally concealed

facts and denied problems and determined it would not ground the subject aircraft and others like



                                                  70
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 71 of 74 PageID #:1




it and would not promptly correct these deadly defects. Furthermore, BOEING refused to

promptly warn the airlines, pilots, passengers, foreign and domestic safety authorities and

investigators, the domestic and international public at large, and this Decedent, of the risks and

defects associated with the subject aircraft and others like it.

         363.   Defendant BOEING also had actual and/or constructive knowledge of the fact

that the flight crews of the subject flight did not know of or have any realistic means or methods

to correct the improperly-commanded downward movement, and how to immediately regain safe

control of the subject aircraft due to BOEING’s lack of transparency about the aircraft system

defects and complete and proper training and instruction.

         364.   Notwithstanding BOEING’s actual notice, at a minimum, BOEING had

constructive knowledge that the aircraft design of its MCAS system, training, manuals and other

components were inherently flawed and were wantonly, knowingly and unreasonably dangerous,

as set forth in allegations summarized in this Complaint. BOEING’s awareness of the inherent

dangers associated with the aircraft were also fully manifested to BOEING after the Lion Air

crash.

         365.   As the direct and proximate result of one or more of the above-described willful,

wanton, reckless, intentional, and/or conscious acts or omissions of defendant BOEING, one or

more defects in the aircraft, training, manuals or other components caused the aircraft to crash

killing all those onboard, including Plaintiffs’ Decedent.

         366.   As a further direct and proximate result of one or more of the aforesaid willful,

wanton, reckless, intentional, or conscious acts and omissions of defendant BOEING which

resulted in the crash of the accident aircraft, Plaintiffs’ Decedent was caused to suffer a multitude




                                                  71
     Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 72 of 74 PageID #:1




of injuries both a personal and pecuniary in nature, including conscious pain and suffering, and

severe terror and fear of impeding death prior to impact and prior to his death.

       367.    The aforesaid willful, wanton, reckless, intentional, or conscious acts and

omissions of defendant BOEING which resulted in the crash of the accident aircraft warrant and

justify an award of punitive damages in an amount to punish defendant BOEING for its conduct

and to deter future such conduct from BOEING and others.

                            DAMAGES CAUSED BY BOEING
                         DEMAND FOR RELIEF AND JURY TRIAL

       368.    All other counts and paragraphs of this Complaint are incorporated herein by

reference and at all times relevant herein BOEING owed a duty to Plaintiffs to exercise not only

due care, but the highest standards and duties of care to Plaintiffs’ Decedent who was an airline

passenger in scheduled commercial service. BOEING breached its duty to Plaintiffs by reason

of all the wrongful acts alleged in all counts herein, and Plaintiffs and Plaintiffs’ Decedent have

sustained as a direct and proximate result of BOEING’s breaches, underline losses for which

they are entitled to recover under all the above counts and under all applicable wrongful death

law and statutes.


       WHEREFORE, Plaintiffs request judgment against BOEING as follows:


               a.      All economic and non-economic damages allowed by law;

               b.      For a measurable and significant period before, during and after the first and
                       subsequent physical injuries and impacts, as well as before Plaintiffs’
                       Decedent’s death, the passengers and Plaintiffs’ Decedent sustained
                       significant personal physical injuries, including conscious and physical pain
                       and suffering, pre and post multiple impacts, fright and terror, fear of
                       impending death, mental anguish, emotional distress, and other severe
                       injuries, suffering, distress and harm for a measurable period of time prior
                       to ultimate death;

               c.      Loss of being able to live life to a natural life expectancy and natural death;
                                                 72
Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 73 of 74 PageID #:1




        d.    Loss of earnings;

        e.    Loss of gross earning power and earning capacity;

        f.    Loss of net accumulations;

        g.    Loss of past earnings;

        h.    Loss of future and prospective earnings;

        i.    Loss of inheritance;

        j.    Other pecuniary losses for the losses;

        k.    Loss of prospective estate accumulations;

        l.    Funerals, services, shrines, bereavement, and other expenses been incurred
              or that have become a charge against the estate or were paid by or on behalf
              of the Plaintiffs, the estate or family members;

        m.    Loss of support and services in money or in kind from the date of the
              crash of, Flight 302 to the extent of the Plaintiffs’ Decedent’s and
              Plaintiffs’ normal life expectancies;

        n.    Loss of care, comfort, society, protection, companionship, instruction,
              guidance, tutelage, counsel, moral support and advice;

        o.    Physical and mental pain and suffering;

        p.    Grief, emotional distress, and sorrow;

        q.    Loss of enjoyment of life;

        r.    Loss of the value of not having to live one’s life alone;

        s.    Loss of the pleasures of living;

        t.    Loss of love;

        u.    Loss of solace;

        v.    Loss of typical family experiences now supplanted by forever being an air
              crash family;

        w.    Loss of consortium;



                                        73
    Case: 1:19-cv-05098 Document #: 1 Filed: 07/29/19 Page 74 of 74 PageID #:1




                x.     Property loss and damage;

                y.     Business loss and damage;

                z.     Pre-judgment interest;

                aa.    Post-judgment interest;

                bb.    Any other interest allowed by law;

                cc.    Costs, expenses, and attorneys’ fees;

                dd.    Punitive and/or exemplary damages as allowed by law;

                ee.    Any and all other damages to which Plaintiffs’, Plaintiffs’ Decedent,
                       family members, representatives, estates, survivors and beneficiaries are
                       lawfully entitled under applicable law including under conflicts and choice
                       of law principles;

                                         JURY TRIAL DEMAND

                Plaintiffs hereby demand a trial by jury on all issues so triable.

      Dated this 29th day of July, 2019


                                                Respectfully submitted,


                                                By:     /s/ Mary Schiavo

Local Counsel                                   Mary Schiavo, Esq. (Pro Hac Vice Pending)
                                                D.C. Bar No. 440175
Andrew T. Hays                                  James R. Brauchle, Esq. (Pro Hac Vice Pending)
Sarah E. Buck                                   S.C. Bar No. 69688
HAYS FIRM LLC                                   MOTLEY RICE LLC
55 W. Wacker Dr, 14th Floor                     28 Bridgeside Boulevard
Chicago, IL 60601                               Mount Pleasant, South Carolina 29464
Phone: (312) 626-2537                           (843) 216-9000
ahays@haysfirm.com                              (843) 216-9450 (Facsimile)
sarah.buck@haysfirm.com                         mschiavo@motleyrice.com
                                                jbrauchle@motleyrice.com

                                                ATTORNEYS FOR PLAINTIFFS




                                                  74
